 

Exhibit 10.1
 
AGREEMENT
DATED 22 FEBRUARY 2016
€200,000,000
MULTICURRENCY REVOLVING CREDIT FACILITY
FOR


U. S. Steel Košice, s.r.o.


ARRANGED BY
COMMERZBANK Aktiengesellschaft, pobočka zahraničnej banky, Bratislava
ING Bank N.V., pobočka zahraničnej banky
Slovenská sporiteľňa, a.s.
and
Komerční banka, a.s., pobočka zahraničnej banky
- as Mandated Lead Arrangers -
AND
Citibank Europe plc, pobočka zahraničnej banky
- as Lead Arranger –
WITH
Commerzbank International S.A.
- as Facility Agent -






ALLEN & OVERY


Allen & Overy Bratislava, s.r.o.



--------------------------------------------------------------------------------

 

CONTENTS
Clause    Page
1.
Interpretation      2

2.
Facility    19

3.
Purpose    19

4.
Conditions precedent    20

5.
Utilisation    21

6.
Optional Currency    21

7.
Repayment    23

8.
Prepayment and cancellation    25

9.
Interest    30

10.
Terms    31

11.
Changes to the calculation of interest    31

12.
Taxes    32

13.
Increased Costs    34

14.
Mitigation    36

15.
Payments    36

16.
Representations and warranties    39

17.
Information covenants    44

18.
Financial covenants    48

19.
General covenants    51

20.
Default    53

21.
The Administrative Parties and the Reference Banks    55

22.
Evidence and calculations    62

23.
Fees    62

24.
Indemnities and Break Costs    63

25.
Expenses    64

26.
Amendments and waivers    65

27.
Changes to the Parties    67

28.
Restriction on Debt Purchase Transactions    71

29.
Disclosure of information    72

30.
Confidentiality of Funding Rates and Reference Bank Quotations    76

31.
Set-off    77

32.
Pro Rata Sharing    78

33.
Severability    79

34.
Counterparts    79

35.
Notices    79

36.
Language    82

37.
Governing law    82

38.
Enforcement    82



Schedules
1.
Original Lenders    84

2.
Conditions precedent documents    85

3.
Form of Request    86

4.
Form of Compliance Certificate    87

5.
Form of Transfer Certificate    88

6.
Form of Legal opinion of legal adviser to the Company    90

7.
Form of English legal opinion    95

8.
Form of Slovak legal opinion    98




--------------------------------------------------------------------------------

 

9.
Forms of Notifiable Debt Purchase Transaction Notice    103



Signatories
105




--------------------------------------------------------------------------------



THIS AGREEMENT is dated 22 February 2016
BETWEEN:
(1)
U. S. Steel Košice, s.r.o., with its registered seat at Vstupný areál U. S.
Steel, Košice 044 54, Slovak Republic, registered in the Commercial Register of
District Court Košice I, insert No. 11711/V, section Sro, company identification
number (IČO): 36 199 222 as borrower (the Company);

(2)
(a)    COMMERZBANK Aktiengesellschaft, with its registered office Kaiserstrasse
16, 603 11 Frankfurt am Main, Federal Republic Germany, entered in the
Commercial Register at the District Court in Frankfurt am Main under Entry HR B
32000, acting through its organizational unit COMMERZBANK Aktiengesellschaft,
pobočka zahraničnej banky, Bratislava, with its seat at Bratislava 1, Rajská
15/A, Postcode 811 08, Identification No.: 30847737, entered in the Commercial
Register of the District Court Bratislava I, Sec. Po, Insert No. 1121/B;

(b)
ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam,
The Netherlands, a company limited by shares, registered in the Trade Register
of Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Pribinova 10, Bratislava 811 09, Slovak Republic, Identification No. 30 844 754,
registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B;

(c)
Slovenská sporiteľňa, a.s., with its registered seat at Tomášikova 48, 832 37
Bratislava, Slovak Republic, Identification No. 00 151 653, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Sa, insert No. 601/B; and

(d)
Komerční banka, a.s., with its registered seat at Na Příkopě 33/969, Praha 1 114
07, Czech Republic, Identification No. 453 17 054, registered in the Commercial
register maintained by the Municipal Court of Prague, insert No. B 1360, acting
through its organisational unit Komerční banka, a.s., pobočka zahraničnej banky,
with its registered office at Hodžovo námestie 1A, 811 06 Bratislava, Slovak
Republic, Identification No. 47 231 564, registered in the Commercial register
maintained by the District Court of Bratislava I, in Section Po, insert No.
1914/B,

as mandated lead arrangers (in this capacity the Mandated Lead Arrangers);
(3)
Citibank Europe plc, with its registered office at North Wall Quay 1, Dublin 1,
Republic of Ireland, registered with the Companies Registration Office under No.
132781, acting through its organisational unit Citibank Europe plc, pobočka
zahraničnej banky, with its registered office at Dvořákovo nábrežie 8, 811 02
Bratislava, Slovak Republic, Identification No. 36 861 260, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, insert No. 1662/B as lead arranger (in this capacity the Lead Arranger, and,
together with the Mandated Lead Arrangers, the Arrangers);

(4)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Lenders) as original
lenders (the Original Lenders); and


1

--------------------------------------------------------------------------------



(5)
Commerzbank International S.A., with its seat at 25, rue Edward Steichen, 2540
Luxembourg, Grand Duchy of Luxembourg, registered with the Companies Registry of
Luxembourg under number B 8495 as the agent of the Finance Parties (in this
capacity the Facility Agent).

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
Definitions

In this Agreement:
Administrative Party means an Arranger or the Facility Agent.
Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.
Anti-Corruption Laws means, from time to time, all laws, rules, and regulations
of any jurisdiction concerning or relating to bribery or corruption.
Assets means, in relation to any person, a present and future business,
undertaking, properties, assets and revenues (including any uncalled capital) of
that person.
Availability Period means the period from and including the date of this
Agreement until (but excluding) the Final Maturity Date.
Break Costs means the amount (if any) that a Lender is entitled to receive under
Clause 24.3 (Break Costs).
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London, in New York, in Luxembourg, in Prague and
in Bratislava and:
(a)
if on that day a payment in or a purchase of a currency (other than euro) is to
be made, the principal financial centre of the country of that currency; or

(b)
if on that day a payment in or a purchase of euro is to be made, which is also a
TARGET Day.

Central Bank means the National Bank of Slovakia.
Centre of Main Interests means the "centre of main interests" of the Company for
the purposes of the Council Regulation (EC) No 1346/2000 of 29th May, 2000.
Code means the United States Internal Revenue Code of 1986.
Commitment means:
(a)
for an Original Lender, the amount set opposite its name in Schedule 1 (Original
Lenders) under the heading "Commitments" and the amount of any other Commitment
it acquires; and

(b)
for any other Lender, the amount of any Commitment it acquires,


2

--------------------------------------------------------------------------------



to the extent not cancelled, transferred or reduced under this Agreement.
Compliance Certificate means a certificate, substantially in the form set out in
Schedule 4 (Form of Compliance Certificate), with any amendments which the
Facility Agent acting on the instructions of Majority Lenders and the Company
may agree.
Confidential Information means all information relating to the Company, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 29 (Disclosure of information); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) of this definition or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

Confidentiality Undertaking means a confidentiality undertaking substantially in
the then current recommended form of the Loan Market Association or in any other
form agreed between the Company and the Facility Agent.
Debt Purchase Transaction means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
Default means:
(a)
an Event of Default; or


3

--------------------------------------------------------------------------------



(b)
an event or circumstance which, with the giving of notice, lapse of time or
fulfilment of any other applicable condition (or any combination of the
foregoing) set out in Clause 20 (Default), would constitute an Event of Default.

Defaulting Lender means any Lender:
(a)
that has failed to make its participation in a Loan available within five
Business Days from the Utilisation Date of that Loan or has notified the
Facility Agent that it will not make its participation in a Loan available by
the Utilisation Date of that Loan, in accordance with Clause 5.3 (Advance of
Loan); or

(b)
that has been is adjudged bankrupt or insolvent pursuant to a final
non-appealable order,

unless, in case of paragraph (a) of this definition:
(i)
the Lender's failure to pay is caused by a Disruption Event and the respective
payment is made within 10 Business Days of its due date; or

(ii)
the Lender is disputing in good faith whether it is legally obliged to make the
payment in question.

Disruption Event means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that Party, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
Downgraded Lender means a Lender:
(a)
that:

(i)
is rated by any of: (A) Moody’s Investors Service Limited; (B) Standard & Poor’s
Rating Services; (C) Fitch Ratings Limited; or (D) other internationally
recognised rating agency; and

(ii)
does not have or ceases to have a rating of at least: (A) Baa3 (or equivalent),
if rated by Moody’s Investors Service Limited; (B) BBB- (or equivalent), if
rated by Standard & Poor’s Rating Services; (C) BBB- (or equivalent), if rated
by


4

--------------------------------------------------------------------------------



Fitch Ratings Limited; or (D) investment grade rating, if rated by another
internationally recognised rating agency,
whereas, for the avoidance of doubt, if a Lender is not rated by any agency
specified in paragraph (a)(i) of this definition, it shall not be considered a
Downgraded Lender pursuant to this paragraph (a) until it receives a rating
non-compliant with paragraph (a)(ii) of this definition; or
(b)
is a Subsidiary of an entity, which is subject to bankruptcy, insolvency, or
similar proceedings.

ERISA means the United States Employee Retirement Income Security Act of 1974,
to which the following definitions apply:
(c)
ERISA Affiliate means any person treated as a single employer with the Company
for the purpose of section 414 of the Code.

(d)
Plan means an employee benefit plan as defined in section 3(3) of ERISA:

(i)
maintained by the Company or any ERISA Affiliate; or

(ii)
pursuant to which the Company or any ERISA Affiliate is required to make any
payment or contribution.

(e)
Reportable Event means:

(i)
an event specified as such in section 4043 of ERISA or any related regulation,
other than an event in relation to which the requirement to give notice of that
event is waived by any regulation; or

(ii)
a failure to meet the minimum funding standard under section 412 or 430 of the
Code or section 302 of ERISA, whether or not there has been any waiver of notice
or waiver of the minimum funding standard under section 412 of the Code.

Establishment means any place of operations where the Company (as applicable)
carries on non-transitory economic activity with human means and goods, for the
purposes of the Council Regulation (EC) No 1346/2000 of 29th May, 2000.
EURIBOR means, in relation to any Loan in euro:
(a)
the applicable Screen Rate as of the Specified Time on the Rate Fixing Day for
euro and for a period equal in length to the Term of that Loan; or

(b)
as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen Rate),

and if, in either case, that rate is below zero, EURIBOR will be deemed to be
zero.
euro or EUR or € means the single currency of the Participating Member States.
Event of Default means an event specified as such in Clause 20 (Default).
Existing Facility means the credit facility made available under the Existing
Facility Agreement.

5

--------------------------------------------------------------------------------



Existing Facility Agreement means the agreement on EUR 200,000,000 multicurrency
revolving credit facility dated 15 July 2013, as amended and entered into
between (inter alia) the Company as borrower, COMMERZBANK Aktiengesellschaft,
ING Bank N.V., pobočka zahraničnej banky, and Slovenská sporiteľňa, a.s. as
mandated lead arrangers, Citibank Europe plc, pobočka zahraničnej banky and
Komerční banka, a.s., pobočka zahraničnej banky as lead arrangers and
COMMERZBANK Aktiengesellschaft, Filiale Luxemburg as facility agent.
Extension Request means the First Extension Request or the Second Extension
Request.
Facility means the credit facility made available under this Agreement.
Facility Office means the office(s) notified by a Lender to the Facility Agent:
(a)
on or before the date it becomes a Lender; or

(b)
by not less than five Business Days' notice,

as the office(s) through which it will perform its obligations under this
Agreement.
FATCA means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation enacted in any other jurisdiction, or relating to
an intergovernmental agreement between the US and any other jurisdiction, which
(in either case) facilitates the implementation of any law or regulation
referred to in paragraph (a) of this definition; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) of this definition with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction.

FATCA Application Date means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) of this definition, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

6

--------------------------------------------------------------------------------



FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.
FATCA Event has the meaning given to it in Clause 8.8 (Mandatory repayment and
cancellation of FATCA Protected Lenders).
FATCA Protected Lender means any Lender irrevocably designated as a "FATCA
Protected Lender" by the Company by notice to that Lender and the Facility Agent
at least six months prior to the earliest FATCA Application Date for a payment
by a Party to that Lender (or to the Facility Agent for the account of that
Lender).
Fee Letter means any letter entered into by reference to this Agreement between
one or more Administrative Parties and the Company setting out the amount of
certain fees referred to in this Agreement.
Final Maturity Date means the later of:
(a)
the Original Final Maturity Date; and

(b)
if applicable, the later of the First Extension Final Maturity Date and the
Second Extension Final Maturity Date if determined with respect to the relevant
Lender in accordance with Clause 7.2 (Extension of Final Maturity Date).

Finance Document means:
(a)
this Agreement;

(b)
a Fee Letter;

(c)
a Transfer Certificate; or

(d)
any other document designated as such by the Facility Agent and the Company.

Finance Party means a Lender or an Administrative Party.
Financial Indebtedness means, without duplication, Indebtedness (whether being
principal, premium, interest or other amounts) for or in respect of:
(a)
money borrowed;

(b)
liabilities under or in respect of any acceptance or acceptance credit;

(c)
any notes, bonds, debentures, debenture stock, loan stock or other debt
securities offered, issued or distributed whether by way of public offer,
private placing, acquisition consideration or otherwise and whether issued for
cash or in whole or in part for a consideration other than cash;

(d)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(e)
any interest rate and/or currency swap, forward foreign exchange transaction,
financial or commodity futures transaction, commodity swap or other derivative
transaction (and, when calculating the value of any of the foregoing
transactions, only the net amount of


7

--------------------------------------------------------------------------------



the marked to market value shall be taken into account, to the extent such
netting is permitted);
(f)
liabilities pursuant to any lease which are capitalised in accordance with
USGAAP;

(g)
any other transaction (including any forward sale or purchase agreement) having
the commercial effect of a borrowing; or

(h)
liabilities under any guarantee, indemnity or other assurance against financial
loss given in relation to any of the foregoing.

First Extension Final Maturity Date means 15 July 2020.
First Extension Request has the meaning given to it in Clause 7.2 (Extension of
Final Maturity Date).
Fixed Assets means, in relation to the Group, those assets treated as Fixed
Assets (e.g. property, plant and equipment) for the purposes of the Latest
Accounts.
Funding Rate means any individual rate notified by a Lender to the Facility
Agent pursuant to paragraph (a)(ii) of Clause 11.4 (Cost of funds).
Group means the Company and its Subsidiaries.
Holding Company of any other person, means an entity in respect of which that
other person is a Subsidiary.
IBOR means EURIBOR or LIBOR.
IFRS means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as amended by Regulation 297/2008, as may be amended or
replaced from time to time, to the extent applicable to the relevant financial
statements.
Increased Cost means:
(a)
an additional or increased cost;

(b)
a reduction in the rate of return from a Facility or on a Finance Party's (or
its Holding Company's) overall capital; or

(c)
a reduction of an amount due and payable under any Finance Document,

that is incurred or suffered by a Finance Party or its Holding Company but only
to the extent attributable to that Finance Party having entered into any Finance
Document or funding or performing its obligations under any Finance Document.
Indebtedness means any obligation for the payment or repayment of money in
whatever currency denominated, whether as principal or as surety and whether
present or future, actual, deferred or contingent.
Insolvency Event means any of the following events:

8

--------------------------------------------------------------------------------



(a)
declaration of bankruptcy (in Slovak: vyhlásenie konkurzu) with respect to the
assets of the Company in the Republic;

(b)
opening of the restructuring (in Slovak: povolenie reštrukturalizácie) of the
Company in the Republic; or

(c)
commencement of any insolvency or enforcement procedure against the Company in
any other jurisdiction, with a purpose analogous to the purpose of any of the
procedures specified in paragraphs (a) and (b) of this definition.

Insolvency Related Party means, with respect to any person, a related party (in
Slovak: spriaznená osoba) of that person as defined in section 9 of the Slovak
Bankruptcy Act.
Interest Payment Date has the meaning given to it in Clause 9.2 (Payment of
interest).
Interpolated Screen Rate means, in relation to the applicable IBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Term of that Loan, provided that if any such
rate is below zero, then the applicable Screen Rate will be deemed to be zero;
and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Term of that Loan, provided that if any such
rate is below zero, then the applicable Screen Rate will be deemed to be zero,

each as of the Specified Time on the Rate Fixing Day for the currency of that
Loan.
Latest Accounts means the audited unconsolidated financial statements of the
Company or the Group last delivered to the Facility Agent under Clause 17.2
(Financial Information).
Legal Reservations means any matters which are set out as qualifications or
reservations as to matters of law of general application in the legal opinions
provided to the Finance Parties pursuant to Schedule 6 (Form of legal opinion of
legal adviser to the Company), Schedule 7 (Form of English legal opinion) or
Schedule 8 (Form of Slovak legal opinion).
Lender means:
(a)
an Original Lender; or

(b)
any person that becomes a Lender after the date of this Agreement.

LIBOR means for a Term of any Loan in US Dollars:
(a)
the applicable Screen Rate as of the Specified Time on the Rate Fixing Day for
US Dollars and for a period equal in length to the Term of that Loan; or

(b)
as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen Rate),

and if, in either case, that rate is below zero, LIBOR will be deemed to be
zero.

9

--------------------------------------------------------------------------------



Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
Majority Lenders means, at any time, Lenders:
(a)
whose participation in the outstanding Loans and whose undrawn Commitments then
aggregate 662/3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

(b)
if there is no Loan then outstanding, whose undrawn Commitments then aggregate
662/3 per cent. or more of the Total Commitments; or

(c)
if there is no Loan then outstanding and the Total Commitments have been reduced
to zero, whose Commitments aggregated 662/3 per cent. or more of the Total
Commitments immediately before the reduction;

as adjusted by paragraph (e) of Clause 21.6 (Lenders' instructions), if
applicable.
Mandatory Cost means the cost as reasonably determined by a Lender, imputed to
that Lender of compliance with:
(a)
any banking supervision or other costs imposed by the Bank of England or the
United Kingdom Financial Services Authority; and

(b)
any other applicable regulatory or central bank requirements relating to any
Loan, including any reserve asset requirements of the European Central Bank or
the Central Bank.

Margin means:
(a)
in respect of any Loan in euro, 3.35 per cent. per annum; and

(b)
in respect of any Loan in US Dollars, 3.65 per cent. per annum.

Margin Regulations means Regulations U and X issued by the Board of Governors of
the United States Federal Reserve System.
Margin Stock has the meaning given to it in the Margin Regulations.
Maturity Date means the last day of the Term of a Loan.
Notifiable Debt Purchase Transaction has the meaning given to that term in
paragraph (b) of Clause 28.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Affiliates of the Company).
Original Final Maturity Date means 15 July 2019.
Participating Member State means a member state of the European Union that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Union relating to Economic and Monetary Union.
Party means a party to this Agreement.

10

--------------------------------------------------------------------------------



Permitted Disposal means any of the following:
(a)
disposal of Assets in the ordinary course of trading at arms' length;

(b)
disposal on normal commercial terms of obsolete Assets or Assets no longer used
or useful in the Company’s business;

(c)
payment of cash as consideration for the acquisition of any Asset on normal
commercial terms;

(d)
temporary application of funds not immediately required in the Company’s
business for the purchase of investments or the realisation of such investments;

(e)
exchange of Assets for other assets of a similar nature and value, or the sale
of Assets on normal commercial terms for cash that is payable in full on
completion of the sale and is to be, and is, applied toward the purchase of
similar Assets within six months;

(f)
disposal of Assets located outside the Republic; and

(g)
any disposal approved in writing by the Majority Lenders.

Permitted Merger means any of the following:
(a)
a merger of any Subsidiary of the Company into the Company, such that the
Company acquires all the assets and liabilities of such Subsidiary and the
Company is the surviving legal entity, provided the Company's post-merger
consolidated net worth equals or exceeds the immediately preceding pre-merger
consolidated net worth of the Company and that Subsidiary as determined on the
basis of accounting principles and practices consistent with the preparation of
the Latest Accounts;

(b)
a merger of any Subsidiary of U. S. Steel into the Company, such that the
Company acquires all the assets and liabilities of such Subsidiary and the
Company is the surviving legal entity, provided the Company's post-merger
consolidated net worth equals or exceeds the immediately preceding pre-merger
consolidated net worth of the Company and that Subsidiary as determined on the
basis of accounting principles and practices consistent with the preparation of
the Latest Accounts; and

(c)
any merger or corporate restructuring approved in advance in writing by the
Majority Lenders.

Permitted Security Interest means any of the following:
(a)
any Security Interest existing on the date of this Agreement and disclosed to
the Facility Agent in writing on or before the date of this Agreement;

(b)
any Security Interest granted in connection with the acquisition of any asset,
the assumption of any Security Interest previously existing on such acquired
asset or any Security Interest existing on any asset of any person when it
becomes a Subsidiary of the Company in each case provided that the Indebtedness
secured by such Security Interest does not exceed the fair market value of that
asset as at the date of that acquisition;


11

--------------------------------------------------------------------------------



(c)
any easement, right-of-way, minor defect or irregularity in title or other
similar encumbrance on real property that, in each case, has no material adverse
effect on the then current use or value of such real property or on the then
current conduct of the business of any member of the Group;

(d)
any unexercised lien for tax not being delinquent or contested in good faith by
appropriate proceedings and for which reserves, adequate under USGAAP, are being
maintained;

(e)
any Security Interest on equipment of the Company arising solely under lease of
such equipment that, in accordance with USGAAP, are required to be capitalised,
provided that any such Security Interest extends to no other property and
secures no other Indebtedness and the Indebtedness secured by any such Security
Interest does not exceed the fair market value of such equipment;

(f)
any purchase money Security Interest on equipment acquired by the Company after
the date of this Agreement incurred simultaneously with or within 180 days after
the completion of installation thereof solely to secure payment of all or part
of the purchase price thereof provided that each such Security Interest secures
no other Indebtedness and extends to no other property and the Indebtedness
secured by any such Security Interest does not exceed the fair market value of
such equipment;

(g)
any lien arising solely by operation of law (or by an agreement evidencing the
same) in the ordinary course of Company's business in respect of Indebtedness
that either: (i) has been due for less than 90 days; or (ii) is being contested
in good faith by appropriate means and for which reserves, adequate under
USGAAP, are being maintained;

(h)
any Security Interest arising out of title retention provisions in a supplier's
standard conditions of supply of goods acquired by Company in the ordinary
course of its business;

(i)
any Security Interest approved in advance in writing by the Majority Lenders;

(j)
any lien in favour of a financial institution arising from a documentary letter
of credit in the ordinary course of business;

(k)
renewal of or substitution for any Security Interest permitted under any
preceding paragraph; and

(l)
any Security Interest arising in the ordinary course of business in connection
with: (i) the performance of a bid, trade contract, (to the extent not covered
by paragraph (b) of this definition), lease (to the extent that lease
constitutes a finance lease and not an operating lease), statutory obligations,
surety and appeal bond, performance bond and other obligations of a like nature;
(ii) a deposit account; and (iii) a deposit made in the ordinary course of
business for the purposes of cash collateralising a letter of credit, provided
that the aggregate book value of Assets subject to the Security Interests
described in this paragraph (l) does not at any time exceed euro 50,000,000 or
its equivalent; provided, however, the maximum amount under this paragraph (l)
does not apply to cash deposits that are subject to any bank's general right of
set-off but does apply in situations where a specific security agreement exists,
including any specific Security Interest that entitles any secured creditor to
separately satisfy its claim under the Slovak Bankruptcy Act or any analogous
right in any jurisdiction arising in bankruptcy or insolvency.


12

--------------------------------------------------------------------------------



Pro Rata Share means:
(a)
for the purpose of determining a Lender's participation in a utilisation of the
Facility, the proportion which its Commitment bears to the Total Commitments;
and

(b)
for any other purpose on a particular date:

(i)
the proportion which a Lender's participation of the Loans (if any) bears to all
the Loans;

(ii)
if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

(iii)
if the Total Commitments have been cancelled, the proportion which its
Commitment bore to the Total Commitments immediately before being cancelled.

Qualified Related-Party Receivable means a receivable which:
(a)
in case of the bankruptcy (in Slovak: konkurz) in the Republic in respect of the
assets of the Company would be satisfied in the same manner as subordinated
receivables owed by the Company to its subordinated creditors (i.e. receivables
in respect of which a subordination undertaking (in Slovak: záväzok
podriadenosti) under section 408a of Slovak Act 513/1991 Coll. the Commercial
Code was made);

(b)
in case of the restructuring (in Slovak: reštrukuralizácia) in the Republic
relating to the assets of the Company, could not be satisfied in the same or
better manner than any other unsubordinated receivable owed by the Company to
its unrelated creditors registered in the restructuring plan (in Slovak:
reštrukturalizačný plán) of the Company.

Rate Fixing Day means:
(a)
the second Business Day before the first day of a Term for a Loan denominated in
any currency other than euro; or

(b)
the second TARGET Day before the first day of a Term for a Loan denominated in
euro,

or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the Relevant Market.
Reference Bank Quotation means any quotation supplied to the Facility Agent by a
Reference Bank.
Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks:
(a)
in relation to LIBOR:

(i)
(other than where paragraph (a)(ii) of this definition applies) as the rate at
which the relevant Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that period; or


13

--------------------------------------------------------------------------------



(ii)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant currency and period) which contributors to the applicable Screen
Rate are asked to submit to the relevant administrator; or

(b)
in relation to EURIBOR:

(i)
(other than where paragraph (b)(ii) of this definition applies) as the rate at
which the relevant Reference Bank believes one prime bank is quoting to another
prime bank for interbank term deposits in euro within the Participating Member
States for the relevant period; or

(ii)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator.

Reference Banks means Commerzbank AG, Filiale Luxemburg, ING Bank N.V., pobočka
zahraničnej banky, Slovenská sporiteľňa, a.s. and any other bank or financial
institution appointed as such by the Facility Agent under this Agreement.
Relevant Market means, in relation to euro, the European interbank market and,
in relation to any other currency, the London interbank market.
Related Fund in relation to a fund (the first fund), means:
(a)
a fund which is managed or advised by the same investment manager or investment
adviser as the first fund; or

(b)
if it is managed by a different investment manager or investment adviser, a fund
whose investment manager or investment adviser is an Affiliate of the investment
manager or investment adviser of the first fund.

Relevant Tax means any Tax imposed or levied by the Republic (or any political
subdivision or taxing authority of the Republic) or by any other jurisdiction
from or through which any payment is made by the Company under the Finance
Document, but excludes any Tax imposed by the Republic which is so imposed as a
direct consequence of the relevant Finance Party maintaining a permanent
establishment in the Republic and of that establishment being directly involved
in any Loan.
Repeating Representations means the representations and warranties that are then
made or deemed to be repeated under Clause 16.25 (Times for making
representations and warranties).
Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
Republic means the Slovak Republic.
Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).
Restricted Lender has the meaning given to it in Clause 16.24 (Anti-Corruption
Laws and Sanctions).
Rollover Loan means one or more Loans:

14

--------------------------------------------------------------------------------



(a)
to be made on the same day that a maturing Loan is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Loan;

(c)
in the same currency as the maturing Loan; and

(d)
to be made for the purpose of refinancing a maturing Loan.

Sanctioned Person means, at any time:
(a)
any person listed in any Sanctions-related list of designated persons maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any member state of the European Union;

(b)
any person operating, organized or resident in a country being subject to
Sanctions; or

(c)
any person owned or controlled by any such person or persons described in
paragraphs (a) or (b) of this definition.

Sanctions means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any member state of the European Union or
Her Majesty’s Treasury of the United Kingdom.
Screen Rate means:
(a)
in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

(b)
in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Facility Agent may specify another
page or service displaying the relevant rate after consultation with the
Company.
Second Extension Final Maturity Date means 15 July 2021.
Second Extension Request has the meaning given to it in Clause 7.2 (Extension of
Final Maturity Date).

15

--------------------------------------------------------------------------------



Security Interest means any mortgage, pledge, lien, charge (including a floating
charge), assignment (whether conditional or otherwise), hypothecation or
security interest or any other agreement or arrangement having the effect of
conferring security, or any other arrangement having a similar economic effect
including total transfer, 'flawed asset', sale and repurchase, buyback or
conditional transfer arrangements.
Slovak Banking Act means the Slovak Act No. 483/2001 Coll., as amended.
Slovak Bankruptcy Act means the Slovak Act No. 7/2005 Coll., as amended.
Slovak Commercial Code means the Slovak Act No. 513/1991 Coll., as amended.
Slovak Finance Party means a Finance Party which is a bank or a branch of a
foreign bank incorporated in the Republic.
Specified Lender means a Defaulting Lender or a Downgraded Lender.
Specified Time means:
(a)
in relation to EURIBOR, 11.00 a.m.;

(b)
in relation to LIBOR, noon.

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.
TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
TARGET Day means any day on which TARGET2 is open for the settlement of payments
in euro.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).
Tax Deduction means a deduction or withholding for or on account of any Tax from
a payment under a Finance Document, other than a FATCA Deduction.
Tax Payment means a payment made by the Company to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by the Company in
respect of any Tax under any Finance Document.
Term means each period determined under this Agreement by reference to which
interest on a Loan is calculated.
Total Commitments means the aggregate of the Commitments of all the Lenders.
Transfer Certificate means a certificate, substantially in the form of Schedule
5 (Form of Transfer Certificate), with such amendments as the Facility Agent may
approve or reasonably require or any other form agreed between the Facility
Agent and the Company.

16

--------------------------------------------------------------------------------



US Dollars or USD means the lawful currency for the time being of the United
States of America.
USGAAP means the generally accepted accounting principles and practices in the
United States of America in effect from time to time.
U. S. Steel means United States Steel Corporation, currently a corporation
organized under the laws of the State of Delaware, U.S.A., Delaware registration
number 3396733.
Utilisation Date means each date on which the Facility is utilised.
1.2
Construction

(a)
In this Agreement, unless the contrary intention appears, a reference to:

(i)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

(ii)
assets means assets as defined in the Latest Accounts;

(iii)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(iv)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(v)
the words include or including shall be deemed to be followed by without
limitation or but not limited to whether or not they are followed by such
phrases or words of like import;

(vi)
know your customer requirements are the "know your customer" or similar
identification procedures that a Finance Party is obliged to undertake in order
to meet its obligations under any applicable law or regulation including, in
relation to a Slovak Finance Party, for performance of care by a Slovak Finance
Party as an obliged person (in Slovak: vykonanie starostlivosti ako povinnou
osobou) according to section 10 of the Slovak Act No. 297/2008 Coll., as
amended, including any documentation or other evidence which is reasonably
requested by a Slovak Finance Party (whether for itself, on behalf of any
prospective new Lender) to establish whether it has a "special relationship" (in
Slovak: osobitný vzťah) with the Company (as defined in the Slovak Banking Act);

(vii)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

(viii)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

(ix)
a currency is a reference to the lawful currency for the time being of the
relevant country;


17

--------------------------------------------------------------------------------



(x)
a Default being continuing means that it has not been remedied or waived;

(xi)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(xii)
a Clause or a Schedule is a reference to a clause of, or a schedule to, this
Agreement;

(xiii)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

(xiv)
a Finance Document or another document is a reference to that Finance Document
or other document as amended;

(xv)
the word “will” shall be construed to have the same meaning and effect as the
word “shall”; and

(xvi)
a time of day is a reference to Central European time (i.e. CET or CEST, as
applicable in the given time of the year).

(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Term shall disregard any inconsistency arising from the last day
of that Term being determined pursuant to the terms of this Agreement.

(c)
Unless the contrary intention appears, a reference to a month is a reference to
a period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month or the calendar month in which it
is to end, except that:

(i)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(ii)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

(iii)
notwithstanding paragraph (c)(i) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

(d)
Unless a contrary intention appears:

(i)
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

(ii)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement;

(iii)
if there is an inconsistency between this Agreement and any other Finance
Document, this Agreement will prevail;


18

--------------------------------------------------------------------------------



(iv)
any non-payment obligations of the Company under the Finance Documents remain in
force for so long as any payment obligation of the Company is or may be
outstanding under the Finance Documents; and

(v)
an accounting term used in this Agreement is to be construed in accordance with
USGAAP.

(e)
The headings in this Agreement do not affect its interpretation.

1.3
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Subject to Clause 26.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document

1.4
Slovak terms

In this Agreement and any other Finance Document (except if expressly stipulated
otherwise in the relevant Finance Document), a reference to:
(a)
a novation governed by Slovak law includes privatívna novácia and kumulatívna
novácia;

(b)
a Security Interest governed by Slovak law includes záložné právo, zádržné
právo, zabezpečovací prevod práva, and zabezpečovacie postúpenie pohľadávky;

(c)
a bankruptcy, insolvency or administration in the Republic includes konkurzné
konanie, konkurz, reštrukturalizačné konanie, reštrukturalizácia, and nútená
správa;

(d)
being bankrupt or insolvent in the Republic includes being v úpadku, predlžený,
platobne neschopný, v konkurze, v reštrukturalizácii, and v nútenej správe;

(e)
an expropriation, attachment, sequestration, distress, execution or analogous
process in the Republic includes vyvlastnenie, exekúcia and výkon rozhodnutia;

(f)
winding up, administration or dissolution in the Republic includes likvidácia,
zrušenie s likvidáciou, zrušenie bez likvidácie bez právneho nástupcu, konkurzné
konanie, konkurz, reštrukturalizačné konanie, reštrukturalizácia, and nútená
správa;

(g)
a receiver, trustee, administrator, administrative receiver, compulsory manager
or similar officer in the Republic includes likvidátor, konkurzný správca
(including predbežný správca), reštrukturalizačný správca, nútený správca, and
súdny exekútor;

(h)
a moratorium in the Republic includes reštrukturalizačné konanie and
reštrukturalizácia; and


19

--------------------------------------------------------------------------------



(i)
constitutional documents of a company established in the Republic include
spoločenská zmluva, zakladateľská listina, zakladateľská zmluva, zriaďovacia
listina, štatút, and stanovy.

2.
FACILITY

2.1
Facility

Subject to the terms of this Agreement, the Lenders make available to the
Company a revolving credit facility in an aggregate amount equal to the Total
Commitments.
2.2
Finance Parties' rights and obligations

(c)
The obligations of each Finance Party under the Finance Documents are several.

(d)
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents.

(e)
No Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.

(f)
The rights of a Finance Party under or in connection with the Finance Documents
are separate and independent rights and they include any debt owing to that
Finance Party under the Finance Documents.

(g)
Any debt arising under the Finance Documents to a Finance Party is a separate
and independent debt. Any part of a Loan or any other amount owed by the Company
which relates to a Finance Party’s participation in a Facility or its role under
a Finance Document is a debt owing to that Finance Party by the Company.

(h)
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

3.
PURPOSE

3.1
Loans

Each Loan may be used for the Company's general corporate purposes.
3.2
No obligation to monitor

No Finance Party is bound to monitor or verify the utilisation of the Facility.
4.
CONDITIONS PRECEDENT

4.1
Conditions precedent documents

A Request may not be given until the Facility Agent has notified the Company and
the Lenders that it has received all of the documents and evidence set out in
Schedule 2 (Conditions precedent documents) in form and substance satisfactory
to the Facility Agent. The Facility Agent must give this notification to the
Company and the Lenders promptly upon being so satisfied.
4.2
Further conditions precedent


20

--------------------------------------------------------------------------------



The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that:
(a)
if there are any borrowings under the Existing Facility outstanding or to be
outstanding on the date of the Request or the Utilisation Date, such outstanding
borrowings are repaid or prepaid in whole by the Company on or before the
Utilisation Date in accordance with the terms of the Existing Facility
Agreement;

(b)
if there are any commitments of the lenders under the Existing Facility
unutilised on the date of the Request or the Utilisation Date, such unutilised
commitments are irrevocably cancelled in whole by the Company on or before the
Utilisation Date in accordance with the terms of the Existing Facility
Agreement;

(c)
on both the date of the Request and the Utilisation Date for that Loan the
Repeating Representations are correct in all material respects;

(d)
in relation to any Loan to be utilised after the first Measurement Date, the
Company complied with the obligations under Clause 18 (Financial covenants) as
of the Measurement Date immediately preceding the date of the Request and the
Utilisation Date; and

(e)
on both the date of the Request and the Utilisation Date for that Loan no
Default or, in the case of a Rollover Loan, no Event of Default is continuing or
would result from the Loan.

4.3
Drawstop

A Request may not be made in any case where the Company is in default with any
payment obligation (or payment obligations in aggregate) under any Financial
Indebtedness in an amount equal to or in excess of €500,000 or its equivalent in
other currencies (a Drawstop Event). Following a Drawstop Event, no further
Requests may be made until the Facility Agent notifies the Company in writing
that it may submit a Request. The Facility Agent shall so notify the Company
promptly after the Facility Agent receives evidence reasonably satisfactory to
the Majority Lenders that such default or defaults: (i) are no longer
continuing; or (ii) are waived in accordance with the terms of the relevant
Financial Indebtedness; or (iii) a combination of (i) and (ii), whereby,
following such waivers (if any), such default or defaults (if any) are in
aggregate in an amount less than €500,000 or its equivalent in any other
currency.
4.4
Maximum number of Loans

Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than five Loans outstanding.
5.
UTILISATION

5.1
Giving of Requests

(f)
The Company may borrow a Loan by giving to the Facility Agent a duly completed
Request.

(g)
Unless the Facility Agent otherwise agrees, the latest time for receipt by the
Facility Agent of a duly completed Request is 11.00 a.m. one Business Day before
the Rate Fixing Day for the proposed borrowing.


21

--------------------------------------------------------------------------------



(h)
Each Request is irrevocable unless otherwise agreed by the Facility Agent upon
the approval of the Majority Lenders.

5.2
Completion of Requests

A Request will not be regarded as having been duly completed unless:
(a)
the Utilisation Date is a Business Day falling within the Availability Period;

(b)
the amount of the Loan requested is:

(i)
a minimum of €5,000,000 and an integral multiple of €250,000 or an amount which
complies with Clause 6 (Optional Currency);

(ii)
the maximum undrawn amount available under the Facility on the proposed
Utilisation Date; or

(iii)
such other amount as the Facility Agent may agree; and

(c)
the proposed currency and Term comply with this Agreement.

Only one Loan may be requested in a Request.
5.3
Advance of Loan

(a)
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its participation in that Loan.

(b)
The amount of each Lender’s participation of the requested Loan will be its Pro
Rata Share on the proposed Utilisation Date.

(c)
No Lender is obliged to participate in a Loan if, as a result:

(i)
its participation in the Loans would exceed its Commitment; or

(ii)
the Loans would exceed the Total Commitments.

(d)
If the conditions set out in this Agreement have been met, each Lender must make
its participation in the requested Loan available to the Facility Agent for the
Company through its Facility Office on the Utilisation Date.

6.
OPTIONAL CURRENCY

6.1
General

In this Clause:
Agent's Spot Rate of Exchange means the Facility Agent's spot rate of exchange
for the purchase of the Optional Currency in the London foreign exchange market
with euros as of noon on a particular day.
euro amount of a Loan or part of a Loan means:

22

--------------------------------------------------------------------------------



(a)
if the Loan is denominated in euros, its amount; or

(b)
if the Loan is denominated in the Optional Currency, its equivalent in euros
calculated on the basis of the Facility Agent's Spot Rate of Exchange one
Business Day before the Rate Fixing Day for that Term.

Optional Currency means US Dollars.
6.2
Selection

(e)
The Company must select the currency of a Loan in its Request.

(f)
The amount of a Loan requested in the Optional Currency must be a minimum amount
of the equivalent of €5,000,000 in the Optional Currency and in integral
multiples of the equivalent of €250,000 in the Optional Currency.

6.3
Conditions relating to Optional Currency

A Loan may be denominated in the Optional Currency for a Term if the Optional
Currency is readily available in the amount required and freely convertible into
euros in the Relevant Market on the Rate Fixing Day and the first day of that
Term.
6.4
Revocation of currency

(a)
Notwithstanding any other term of this Agreement, if before 9.30 a.m. on any
Rate Fixing Day the Facility Agent receives notice from a Lender that:

(iii)
the Optional Currency is not readily available to it in the Relevant Market in
the amount and for the period required; or

(iv)
participating in a Loan in the Optional Currency might contravene any law or
regulation applicable to it,

the Facility Agent must give notice to the Company to that effect promptly and
in any event before noon on that day.
(b)
In this event:

(i)
that Lender must participate in the Loan in euros; and

(ii)
the participation of that Lender in the Loan and any other similarly affected
Lender(s) will be treated as a separate Loan denominated in euros during that
Term.

(c)
Any part of a Loan treated as a separate Loan under this Clause 6.4 will not be
taken into account for the purposes of any limit on the number of Loans
outstanding at any one time.

(d)
A Loan will still be treated as a Rollover Loan if it is not denominated in the
same currency as the maturing Loan by reason only of the operation of this
Clause 6.4.

6.5
Optional Currency equivalents

The equivalent in euros of a Loan or part of a Loan in the Optional Currency for
the purposes of calculating:

23

--------------------------------------------------------------------------------



(a)
whether any limit under this Agreement has been exceeded;

(b)
the amount of a Loan;

(c)
the participation of a Lender in a Loan;

(d)
the amount of any repayment or prepayment of a Loan; or

(e)
the undrawn amount of a Lender's Commitment,

is its euro amount.
6.6
Notification

The Facility Agent must notify the Lenders and the Company of the relevant euro
amount (and the applicable Agent's Spot Rate of Exchange) promptly after they
are ascertained.
7.
REPAYMENT

7.1
Repayment on Maturity Date

(g)
The Company must repay each Loan made to it in full on its Maturity Date.

(h)
Where the Maturity Date for an outstanding Loan coincides with the Utilisation
Date for a new Loan to be denominated in the same currency as the outstanding
Loan, the Facility Agent will apply the new Loan in or towards repayment of the
outstanding Loan so that:

(i)
where the amount of the outstanding Loan exceeds the amount of the new Loan, the
Company will only be required to repay the excess;

(ii)
where the amount of the outstanding Loan is exactly the same as the amount of
the new Loan, the Company will not be required to make any payment in respect of
the principal of the outstanding Loan;

(iii)
where the amount of the new Loan exceeds the amount of the outstanding Loan, the
Company will not be required to make any payment and the excess will be advanced
to the Company,

provided that nothing in this paragraph (b) shall have the effect or be deemed
to have the effect of converting the whole of the Loan or any part of it into a
term loan.
(i)
Subject to the other terms of this Agreement, any amounts repaid under paragraph
(a) of this Clause 7.1 may be re-borrowed.

7.2
Extension of Final Maturity Date

(a)
The Company is entitled to request from each Lender that the Original Final
Maturity Date be extended for a further period of twelve months to the First
Extension Final Maturity Date by giving a request to the Facility Agent (in this
Clause the First Extension Request) not more than 90 days and not less than 60
days before the first anniversary of the date of this Agreement.

(b)
Each Lender may, in its sole discretion, accept the First Extension Request and
notify the Facility Agent accordingly not later than 30 days before the first
anniversary of the date of this Agreement.


24

--------------------------------------------------------------------------------



(c)
Subject to paragraph (f) of this Clause 7.2, if the Majority Lenders accept the
First Extension Request, the Final Maturity Date shall be:

(iii)
the First Extension Final Maturity Date for each Lender which has accepted the
First Extension Request and notified the Facility Agent in accordance with
paragraph (b) of this Clause 7.2; and

(iv)
the Original Final Maturity Date for each of the other Lenders.

(d)
The Company is entitled to request from:

(i)
each Lender which has approved the extension of the Original Final Maturity Date
on the First Extension Request, that the First Extension Final Maturity Date be
extended for a further period of twelve months to the Second Extension Final
Maturity Date; and

(ii)
(e)    if the Company has submitted the First Extension Request, each Lender
which has not approved the extension of the Original Final Maturity Date
requested in the First Extension Request; and

(A)
each Lender if the Company has not submitted the First Extension Request,

that the Original Final Maturity Date be extended for a further period of twelve
months to the First Extension Final Maturity Date;
by, in each case, giving a request to the Facility Agent (the Second Extension
Request) not more than 90 days and not less than 60 days before the second
anniversary of the date of this Agreement.
(f)
Each Lender may, in its sole discretion, accept the Second Extension Request and
notify the Facility Agent accordingly not later than 30 days before the second
anniversary of the date of this Agreement.

(g)
If the Majority Lenders accept the Second Extension Request, the Final Maturity
Date shall be:

(iv)
subject to approval of the First Extension Request by the Majority Lenders
pursuant to paragraph (b) of this Clause 7.2, the Second Extension Final
Maturity Date for each Lender which has approved the extension pursuant to
paragraph (d)(i) of this Clause 7.2 and notified the Facility Agent in
accordance with paragraph (e) of this Clause 7.2;

(v)
the First Extension Final Maturity Date for each Lender which has approved the
extension pursuant to paragraph (d)(ii) of this Clause 7.2 and notified the
Facility Agent in accordance with paragraph (e) of this Clause 7.2; and

(vi)
the Original Final Maturity Date for each of the other Lenders.

(h)
The Company is entitled to give an Extension Request only if on the date of the
Extension Request:

(i)
the Repeating Representations are correct in all material respects; and

(ii)
no Default is continuing or would result from the relevant extension.


25

--------------------------------------------------------------------------------



(i)
Only one First Extension Request and one Second Extension Request may be given.
Any Extension Request given is irrevocable.

(j)
If a Lender fails to respond to an Extension Request within the period specified
in paragraph (b) or (e) of this Clause 7.2 (as applicable) it shall be deemed to
have declined that Extension Request. The Facility Agent shall promptly notify
the Company whether or not the relevant Extension Request has been accepted and
by which Lenders.

8.
PREPAYMENT AND CANCELLATION

8.1
Mandatory prepayment - illegality

(k)
If at any time:

(i)
it is necessary under the laws and constitution of the Republic:

(A)
in order to enable any Lender to enforce its rights under the Finance Documents;
or

(B)
by reason only of the execution, delivery and performance of this Agreement by
any Lender,

that any Lender should be licensed, qualified or otherwise entitled to carry on
business in the Republic;
(ii)
a Lender is or will be deemed to be resident, domiciled or carrying on business
in or subject to the laws of the Republic by reason only of the execution,
delivery, performance and/or enforcement of any Finance Document;

(iii)
in any proceedings taken in the Republic in respect of any Finance Document or
for the enforcement of any Finance Document, the choice of English law as the
governing law of the Finance Document will not be recognised; or

(iv)
it is or becomes unlawful in any applicable jurisdiction for a Lender to give
effect to any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan,

and the occurrence of any of the foregoing causes a Lender (acting reasonably)
to believe it is materially prejudiced thereby then:
(A)
the relevant Lender must notify the Company (through the Facility Agent)
accordingly; and

(B)
the Company shall prepay that Lender's participation in all the Loans on the
date specified in paragraph (b) of this Clause 8.1, together with all other
amounts payable by it to that Lender under the Finance Documents and the
Commitment of that Lender shall forthwith be reduced to zero,

except that paragraphs (i) and (ii) of this Clause 8.1 do not apply to any
Lender acting through its Facility Office or having a permanently established
office or branch in the Republic.
(l)
The date for repayment or prepayment of a Lender's participation in a Loan will
be:


26

--------------------------------------------------------------------------------



(i)
the last day of the current Term of that Loan; or

(ii)
if earlier, the date specified by the Lender in the notification under paragraph
(a)(iv)(A) of this Clause 8.1 and which must not be earlier than the last day of
any applicable grace period allowed by law.

8.2
Mandatory prepayment - change of control

(e)
The Company shall, within one Business Day after the occurrence of a Change of
Control notify such to the Facility Agent, and the Facility Agent shall promptly
notify each Lender thereof. Such notice shall describe in reasonable detail the
facts and circumstances giving rise thereto and the date of such Change of
Control and each Lender may, by notice to the Company and the Facility Agent
given not later than ten days after the date of such Change of Control has been
notified to the relevant Lender, terminate its Commitment and declare any
amounts payable by the Company under the Finance Documents for its account to
be, and such amounts shall become, due and payable, in each case on the Business
Day following the date of delivery of the termination notice without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.

(f)
For purposes of this Clause 8.2, the following terms have the following
meanings:

A Change of Control shall occur if:
(vii)
any "person" (as such term is used in Sections 13 (d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended, hereinafter, the "Exchange Act") is
or becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for the purposes of this paragraph (i) such person
shall be deemed to have "beneficial ownership" of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 35% of
either the aggregate ordinary Voting Power or the aggregate equity value
represented by the issued and outstanding Equity Interests of U. S. Steel;

(viii)
the adoption of a plan relating to the liquidation or dissolution of U. S.
Steel;

(ix)
the merger or consolidation of U. S. Steel with or into another entity, or the
merger of another entity with or into U. S. Steel, other than a merger or
consolidation transaction in which holders of Equity Interests representing 100%
of the ordinary Voting Power represented by the Equity Interests in U. S. Steel
immediately prior to such transaction own directly or indirectly at least a
majority of the ordinary Voting Power represented by the Equity Interests (or
other securities into which such securities are converted as part of such merger
or consolidation transaction) in the surviving person resulting from such merger
or consolidation transaction, and in substantially the same proportion as before
the transaction;

(x)
the sale of all or substantially all the assets of U. S. Steel (determined on a
consolidated basis) to another person; or

(xi)
the Company after the date of this Agreement ceases to be directly or indirectly
beneficially owned by U. S. Steel, unless such cessation:

(A)
was approved in advance in writing by Facility Agent acting on the instructions
of the Majority Lenders; or


27

--------------------------------------------------------------------------------



(B)
results from a Permitted Merger.

Equity Interests means: (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person; or (ii) any warrants,
options or other rights to acquire such shares or interests.
Voting Power as applied to the stock of any corporation means the total voting
power represented by all outstanding Voting Stock of such corporation.
Voting Stock as applied to the stock of any corporation means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such corporation, other than stock having such power only by
reason of the happening of a contingency.
8.3
Voluntary prepayment

(f)
The Company may, by giving not less than ten Business Days' prior notice to the
Facility Agent, prepay any Loan at any time in whole or in part.

(g)
A prepayment of part of a Loan must be in a minimum amount of €5,000,000 and an
integral multiple of €250,000 (or its equivalent in the Optional Currency).

(h)
A prepayment of all or part of a Loan must be on an Interest Payment Date.

8.4
Automatic cancellation

The Commitment of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
8.5
Voluntary cancellation

(a)
The Company may, by giving not less than five Business Days' prior notice to the
Facility Agent, cancel the unutilised amount of the Total Commitments in whole
or in part.

(b)
Partial cancellation of the Total Commitments must be in a minimum amount of
€10,000,000 and an integral multiple of €250,000.

(c)
Any cancellation in part will be applied against the Commitment of each Lender
pro rata.

8.6
Right of repayment and cancellation of a single Lender

(a)
If:

(i)
the Company is, or will be, required to pay to a Lender:

(A)
a Tax Payment; or

(B)
an Increased Cost; or

(ii)
any FATCA Protected Lender notifies the Facility Agent of a FATCA Event pursuant
to Clause 8.8 (Mandatory repayment and cancellation of FATCA Protected Lenders),

the Company may, while the requirement or FATCA Event continues, give notice to
the Facility Agent requesting prepayment and cancellation in respect of that
Lender.

28

--------------------------------------------------------------------------------



(b)
After notification under paragraph (a) of this Clause 8.6:

(xii)
the Company must repay or prepay that Lender's participation in each Loan on the
date specified in paragraph (c) of this Clause 8.6; and

(xiii)
the Commitment of that Lender will be immediately cancelled.

(c)
The date for repayment or prepayment of a Lender's participation in a Loan will
be:

(iii)
the last day of the Term for that Loan; or

(iv)
if earlier, the date specified by the Company in its notification.

8.7
Right of repayment and cancellation of a Specified Lender

(a)
If any Lender becomes a Specified Lender:

(xiv)
it must notify the Company (through the Facility Agent) immediately; and

(xv)
until the Lender ceases to be a Specified Lender, the Company may, if all
Lenders other than the relevant Specified Lender have given their prior consent
(such consent not to be unreasonably withheld or delayed) give notice to the
Facility Agent requesting repayment or prepayment and cancellation in respect of
that Specified Lender; provided, however, that:

(A)
receipt of the notice referred to in paragraph (a)(i) of this Clause 8.7 shall
not be a condition precedent to the giving of notice by the Company pursuant to
this paragraph (ii); and

(B)
the Company may notify the Facility Agent of a repayment or prepayment and
cancellation and repayment in respect of a Specified Lender pursuant to this
Clause 8.7 without the prior consent of the Lenders otherwise required under
this paragraph (ii) up to an aggregate amount of €50,000,000, if no Default is
continuing:

I.
on the date of delivery of the repayment or prepayment and cancellation notice
to the Facility Agent; or

II.
date of making the repayment or prepayment (if any).

(b)
The Facility Agent shall as soon as practicable after receipt of a notice under
paragraph (a)(i) of this Clause 8.7, notify all the Lenders.

(c)
After notice under paragraph (a)(ii) of this Clause 8.7:

(i)
the Company must repay or prepay that Specified Lender's participation in each
Loan on the date specified in paragraph (d) of this Clause 8.7; and

(ii)
the Commitment of that Specified Lender will be immediately cancelled.

(d)
The date for repayment or prepayment of the Specified Lender's participation in
a Loan will be:

(i)
the last day of the Term for that Loan; or


29

--------------------------------------------------------------------------------



(ii)
if earlier, the date specified by the Company in its notification under
paragraph (a)(ii) of this Clause 8.7.

8.8
Mandatory repayment and cancellation of FATCA Protected Lenders

If on the date falling six months before the earliest FATCA Application Date for
any payment by a Party to a FATCA Protected Lender (or to the Facility Agent for
the account of that Lender), that Lender is not a FATCA Exempt Party and, in the
opinion of that Lender (acting reasonably), that Party will, as a consequence,
be required to make a FATCA Deduction from a payment to that Lender (or to the
Facility Agent for the account of that Lender) on or after that FATCA
Application Date (a FATCA Event):
(a)
that Lender shall, reasonably promptly after that date, notify the Facility
Agent of that FATCA Event and the relevant FATCA Application Date;

(b)
if, on the date falling one month before such FATCA Application Date, that FATCA
Event is continuing and that Lender has not been repaid pursuant to Clause 8.6
(Right of repayment and cancellation of a single Lender):

(iii)
that Lender may, at any time between one month and two weeks before such FATCA
Application Date, notify the Facility Agent;

(iv)
upon the Facility Agent notifying the Company, the Commitment of that Lender
will be immediately cancelled; and

(v)
the Company shall repay that Lender's participation in the Loans on the last day
of the Term for each Loan occurring after the Facility Agent has notified the
Company or, if earlier, the last Business Day before the relevant FATCA
Application Date.

8.9
Re-borrowing of Loans

Any voluntary prepayment of a Loan under Clause 8.3 (Voluntary prepayment) may
be re-borrowed on the terms of this Agreement. Any other prepayment of a Loan
may not be re-borrowed.
8.10
Miscellaneous provisions

(a)
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.

(b)
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

(c)
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

(d)
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.


30

--------------------------------------------------------------------------------



(e)
No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

9.
INTEREST

9.1
Calculation of interest

The rate of interest on each Loan for its Term is the percentage rate per annum
equal to the aggregate of the applicable:
(g)
Margin;

(h)
IBOR; and

(i)
Mandatory Cost (if any).

9.2
Payment of interest

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-month
intervals after the first day of that Term (each an Interest Payment Date).
9.3
Interest on overdue amounts

(a)
If the Company fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

(b)
Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be two per cent. per annum above the rate that would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount. For this purpose, the Facility Agent may
(acting reasonably):

(ii)
select successive Terms of any duration of up to three months; and

(iii)
determine the appropriate Rate Fixing Day for that Term.

(c)
Notwithstanding paragraph (b) of this Clause 9.3, if the overdue amount is a
principal amount of a Loan and becomes due and payable before the last day of
its current Term, then:

(iii)
the first Term for that overdue amount will be the unexpired portion of that
Term; and

(iv)
the rate of interest on the overdue amount for that first Term will be one per
cent. per annum above the rate then payable on that Loan.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) of this
Clause 9.3.
(d)
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

9.4
Notification of rates of interest


31

--------------------------------------------------------------------------------



The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.
9.5
Acknowledgement

The Company acknowledges and confirms for the benefit of each Slovak Finance
Party that it has been informed about the amount of the annual percentage rate
of interest of the Loan and on the fees that the Company shall pay under the
Finance Documents in compliance with section 37(2) of the Slovak Banking Act.
10.
TERMS

10.1
Selection

(i)
Each Loan has one Term only.

(j)
The Company must select the Term for a Loan in the relevant Request.

(k)
Subject to the following provisions of this Clause, each Term for a Loan will be
one or two weeks, or one, two, three or six months.

10.2
No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date determined under this
Agreement for any Lender, it will be shortened so that it ends on that Final
Maturity Date in which case the Company will have no obligation to pay Break
Costs or other costs arising from the shortening.
10.3
Notification

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.
11.
CHANGES TO THE CALCULATION OF INTEREST

11.1
Unavailability of Screen Rate

(e)
Interpolated Screen Rate: If no Screen Rate is available for IBOR for the Term
of a Loan, the applicable IBOR shall be the Interpolated Screen Rate for a
period equal in length to the Term of that Loan.

(f)
Reference Bank Rate: If no Screen Rate is available for IBOR for the Term of a
Loan, and it is not possible to calculate the Interpolated Screen Rate, the
applicable IBOR shall be the Reference Bank Rate as of the Specified Time for
the currency of that Loan and for a period equal in length to the Term of that
Loan.

(g)
Cost of funds: If paragraph (b) of this Clause 11.1 applies but no Reference
Bank Rate is available for the relevant currency or Term there shall be no IBOR
for that Loan and Clause 11.4 (Cost of funds) shall apply to that Loan for that
Term.

11.2
Calculation of Reference Bank Rate

(d)
Subject to paragraph (b) of this Clause 11.2, if IBOR is to be determined on the
basis of a Reference Bank Rate but a Reference Bank does not supply a quotation
by the Specified Time


32

--------------------------------------------------------------------------------



the Reference Bank Rate shall be calculated on the basis of the quotations of
the remaining Reference Banks.
(e)
If at or about noon on the Rate Fixing Day none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Term.

11.3
Market disruption

If before close of business in London on the Rate Fixing Day for the relevant
Term the Facility Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 30 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select then Clause 11.4 (Cost of funds) shall apply to that Loan for the
relevant Term.
11.4
Cost of funds

(e)
If this Clause 11.4 applies, the rate of interest on each Lender's participation
of the relevant Loan for the relevant Term shall be the percentage rate per
annum which is the sum of:

(v)
the Margin;

(vi)
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Term, to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select; and

(vii)
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

(f)
If this Clause 11.4 applies and the Facility Agent or the Company so requires,
the Facility Agent and the Company shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

(g)
Any alternative basis agreed pursuant to paragraph (b) of this Clause 11.4
shall, with the prior consent of all the Lenders and the Company, be binding on
all Parties.

12.
TAXES

12.1
Gross-up

All payments by the Company under the Finance Documents shall be made without
any Tax Deduction, except to the extent that the Company is required by law to
make payment subject to any Taxes. If any Relevant Tax or amounts in respect of
any Relevant Tax must be deducted from any amounts payable or paid by the
Company, or paid or payable by the Facility Agent to a Lender, under the Finance
Documents, the Company shall, subject to Clause 12.4 (Exception to gross-up),
pay such additional amounts as may be necessary to ensure that the relevant
Lender receives a net amount equal to the full amount which it would have
received had payment not been made subject to Relevant Tax.
12.2
Tax receipts

All Taxes required by law to be deducted or withheld by the Company from any
amounts paid or payable under the Finance Documents shall be paid by the Company
when due and the

33

--------------------------------------------------------------------------------



Company shall, within 15 days of receipt of evidence of the payment being made,
deliver the same to the Facility Agent.
12.3
Reimbursement of tax credit

If the Company pays a Tax Payment under Clause 12.1 (Gross-up) for the account
of a Lender, and the Lender effectively obtains, or could have effectively
obtained by taking reasonable action (in which case the Lender shall be treated
as actually having obtained), a refund of any Tax, or credit against any Tax, by
reason of that Tax Payment (a Tax Credit), then the Lender shall reimburse to
the Company such amount as the Lender shall reasonably determine to be the
proportion of the Tax Credit as will leave the Lender (after that reimbursement)
in no better or worse position than it would have been in if the Tax Payment had
not been required. Notwithstanding the foregoing, a Lender may choose not to
make or to limit the amount or alter the timing of any Tax Credit if to do
otherwise would result in a material adverse effect to the Lender or on its
relationship with the relevant Tax authority. Upon reasonable request from the
Company, the Lender shall provide the Company with a certification concerning
whether or not a Tax Credit was obtained or was attempted to be obtained by the
Lender as well as reasonable detail concerning the amount of the Tax Credit. No
Finance Party is obliged to disclose any information regarding its Tax affairs
or computations to any other person.
12.4
Exception to gross-up

The Company is not required to pay an additional amount for the account of a
Lender under Clause 12.1 (Gross-up):
(vi)
to the extent that the obligation to pay the additional amount would not have
arisen but for the failure by that Lender to provide (within a reasonable period
after being requested to do so by the Company or the Facility Agent and at the
cost of the Company) any form, certificate or other documentation:

(C)
the provision of which would have relieved (in whole or in part) the Company
from the relevant withholding obligation; and

(D)
which it is fully within the power of the Lender to provide;

(vii)
if that Lender has not complied with its obligations under paragraph (a) of
Clause 12.5 (Tax confirmation) for a period of 90 days from the date that Lender
became aware that it could not give the confirmation referred to in paragraph
(a) of Clause 12.5 (Tax confirmation); or

(viii)
the confirmation provided by that Lender under paragraph (a) of Clause 12.5 (Tax
confirmation) is incorrect when made.

12.5
Tax confirmation

(a)
Each Lender (other than a Lender with its Facility Office situated in the
Republic) confirms to the Company that on the date of this Agreement (or if it
only subsequently becomes a Party to this Agreement, on that date) under the
terms of a double taxation treaty between the jurisdiction in which that Lender
is resident and the Republic payments due to it under the Finance Documents may
be made without deduction or withholding on account of any Tax imposed or levied
by the Republic (or any political subdivision or taxing authority of the
Republic) under the laws of the Republic, as interpreted and applied at that
time.


34

--------------------------------------------------------------------------------



(b)
If a Lender becomes aware that it could not, on any particular day, give the
confirmation referred to in paragraph (a) of this Clause 12.5, it shall promptly
but in any event within 90 days, notify such to the Company (through the
Facility Agent).

(c)
Each Lender shall, as soon as reasonably practicable upon the Company's request,
provide the Company with its tax residence certificate.

12.6
Stamp taxes

The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.
12.7
Value added taxes

(a)
Any amount (including costs, fees and expenses) payable under a Finance Document
by the Company is exclusive of any value added tax or similar tax that might be
chargeable in connection with that amount. If any such value added tax or
similar tax is chargeable, the Company must pay (in addition to and at the same
time as it pays that amount) an amount equal to the amount of that value added
tax or similar tax.

(b)
The obligation of the Company under paragraph (a) of this Clause 12.7 will be
reduced to the extent that the Finance Party is entitled to repayment or a
credit in respect of the relevant value added tax or similar tax.

12.8
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Company, the Facility Agent and the other Finance Parties.

13.
INCREASED COSTS

13.1
Increased Costs

(d)
Except as hereinafter provided in this Clause, the Company must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or its
Holding Company as a result of:

(ix)
the introduction of, or any change in, or any change in the interpretation, or
application of, any law or regulation;

(x)
compliance with any law or regulation made after the date of this Agreement; or


35

--------------------------------------------------------------------------------



(xi)
the implementation or application of or compliance with Basel III or CRR/CRD IV
or any other law or regulation which implements Basel III or CRR/CRD IV (whether
such implementation, application or compliance is by a government, regulator,
Finance Party or any of its Holding Companies).

Each Finance Party agrees to notify the Company promptly upon becoming aware
that this Clause 13.1 applies.
(e)
In this Agreement:

Basel III means:
(i)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
in December 2010, each as amended, supplemented or restated;

(ii)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee in
November 2011, as amended, supplemented or restated; and

(iii)
any further guidance or standards published by the Basel Committee relating to
Basel III.

Basel Committee means the Basel Committee on Banking Supervision.
CRR/CRD IV means:
(i)
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

(ii)
Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

13.2
Exceptions

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
(h)
compensated for under another Clause or would have been but for an exception to
that Clause;

(i)
a tax on the overall net income of a Finance Party or its Holding Company;

(j)
attributable to a FATCA Deduction required to be made by a Party;


36

--------------------------------------------------------------------------------



(k)
attributable to a Finance Party or its Holding Company wilfully failing to
comply with any law or regulation; or

(l)
attributable to the failure of the relevant Finance Party or its Holding Company
to notify the Company of that increased cost within 45 days of becoming aware of
it.

13.3
Claims

(c)
A Finance Party intending to make a claim for an Increased Cost must notify the
Facility Agent of the circumstances giving rise to and the amount of the claim,
following which the Facility Agent will promptly notify the Company.

(d)
Each Finance Party must, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Cost.

14.
MITIGATION

14.1
Mitigation

If circumstances arise that would, or would on the giving of notice, result in:
(m)
any additional amounts becoming payable under Clause 12 (Taxes); or

(n)
any amount becoming payable under Clause 13 (Increased Costs); or

(o)
any prepayment or cancellation under Clause 8.1 (Mandatory prepayment -
illegality); or

(p)
a Finance Party incurring any cost of complying with the minimum reserve
requirements of its supervising and regulating entity,

then, without limiting the obligations of the Company under this Agreement and
without prejudice to the terms of Clauses 12 (Taxes), 13 (Increased Costs) and
8.1 (Mandatory prepayment - illegality), the relevant Lender shall, in
consultation with the Company, take such reasonable steps as may be open to it
to mitigate or remove the relevant circumstance, including changing its Facility
Office to one in another jurisdiction or the transfer of its rights and
obligations under this Agreement to another person, unless to do so might (in
the reasonable opinion of the Lender) be materially prejudicial to it.
15.
PAYMENTS

15.1
Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:
(e)
in the principal financial centre of the country of the relevant currency; or

(f)
in the case of euro, in the principal financial centre of a Participating Member
State or London,

as it may notify to that Party for this purpose by not less than ten Business
Days' prior notice.

37

--------------------------------------------------------------------------------



15.2
Funds

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
acting reasonably specify to the Party concerned as being customary at the time
for the settlement of transactions in the relevant currency in the place for
payment.
15.3
Distribution

(f)
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as hereinafter provided, be made available by the
Facility Agent to that Party by payment (as soon as practicable after receipt)
to its account with such office or bank:

(i)
in the principal financial centre of the country of the relevant currency; or

(ii)
in the case of euro, in the principal financial centre of a Participating Member
State or London,

as it may notify to the Facility Agent for this purpose by not less than ten
Business Days' prior notice.
(g)
The Facility Agent may apply any amount received by it for the Company in or
towards payment (as soon as practicable after receipt) of any amount due from
the Company under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

(h)
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

15.4
Currency

(c)
Unless a Finance Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause 15.4.

(d)
Interest is payable in the currency in which the relevant amount in respect of
which it is payable is denominated.

(e)
A repayment or prepayment of any principal amount is payable in the currency in
which that principal amount is denominated on its due date.

(f)
Amounts payable in respect of Taxes, fees, costs and expenses are payable in the
currency in which they are incurred.

(g)
Each other amount payable under the Finance Documents is payable in euros.

15.5
No set-off or counterclaim


38

--------------------------------------------------------------------------------



All payments made by the Company under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.
15.6
Business Days

(a)
If a payment under the Finance Documents is due on a day that is not a Business
Day, the due date for that payment will instead be the next Business Day.

(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

15.7
Partial payments

(a)
If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Facility Agent must apply that payment towards the obligations of the Company
under the Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Parties under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in sub-paragraphs (a)(ii) to (a)(iv) of this Clause 15.7.

(c)
This Clause 15.7 will override any appropriation made by the Company.

15.8
Bankruptcy proceeds in respect of a Qualified Related-Party Receivable

(a)
If a Facility Agent receives any proceeds from a bankruptcy trustee of the
relevant bankrupt person (in Slovak: úpadca) (including the Company) which
proceeds shall be applied towards discharge of the Company's obligations under
the Finance Documents, the Facility Agent shall not be obliged to pay the Pro
Rata Share in such proceeds to a Lender which is a creditor of a Qualified
Related-Party Receivable (such Lender in this Clause as the qualified impaired
Lender and such unpaid Pro-Rata Share in this Clause as the qualified Pro Rata
Share), to the extent to which such proceeds were not received by the Facility
Agent towards full or partial repayment of the relevant Qualified Related-Party
Receivable owed to the qualified impaired Lender.

(b)
The qualified Pro Rata Share received by the Facility Agent and not paid to the
qualified impaired Lender pursuant to paragraph (a) of this Clause 15.8 shall be
distributed among other Lenders (other than the qualified impaired Lender)
according to their Pro Rata Shares, provided that when calculating such Pro Rata
Shares, the qualified impaired Lender's participation in the outstanding Loans
or the undrawn Commitments shall be disregarded.


39

--------------------------------------------------------------------------------



15.9
Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due 30 days after receipt by the Company of a claim
(accompanied by, if available, separate invoices) signed on behalf of the
relevant Finance Party specifying the amount due, the provision of the Finance
Document under which the Company’s liability to pay arises and setting out in
reasonable detail a calculation of the amount due.
15.10
Disruption to Payment Systems etc.

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Company that a
Disruption Event has occurred:
(a)
the Facility Agent may, and shall if requested to do so by the Company, consult
with the Company with a view to agreeing with the Company such changes to the
operation or administration of the Facility as the Facility Agent may deem
necessary in the circumstances;

(b)
the Facility Agent shall not be obliged to consult with the Company in relation
to any changes mentioned in paragraph (a) of this Clause 15.10 if, in its
opinion (acting reasonably), it is not practicable to do so in the circumstances
and, in any event, shall have no obligation to agree to such changes;

(c)
the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) of this Clause 15.10 but shall not be obliged
to do so if, in its opinion, it is not practicable to do so in the
circumstances;

(d)
any such changes agreed upon by the Facility Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
26 (Amendments and waivers);

(e)
the Facility Agent shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever (including for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 15.10; and

(f)
the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) of this Clause 15.10.

16.
REPRESENTATIONS AND WARRANTIES

16.1
Representations and warranties

The Company makes the representations and warranties set out in this Clause 16
to each Finance Party.
16.2
Status

(i)
It is a limited liability company duly organised and validly existing under the
laws of the Republic.


40

--------------------------------------------------------------------------------



(j)
It has the power to own its property and Assets.

(k)
It has power to carry on its business as it is now being conducted.

16.3
Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise, the execution, delivery and performance of the Finance Documents
to which it is or will be a party and the transactions contemplated by those
Finance Documents.
16.4
Legal validity

Each Finance Document to which it is a party:
(c)
constitutes, or when executed will constitute, its legal, valid and binding
obligation enforceable in accordance with its terms; and

(d)
is in proper form for its enforcement in the Republic if accompanied by a
certified Slovak translation,

save that enforcement of the Company’s obligations under the Finance Documents
may be affected by insolvency, bankruptcy and similar laws affecting the rights
of creditors generally.
16.5
Non-conflict

The execution, delivery and performance of the Finance Documents to which it is
or will be a party by it will not:
(c)
violate in any respect any provision of:

(iii)
any applicable law or regulation of the Republic or any order of any
governmental, judicial or public body or authority in the Republic binding on
the Company; or

(iv)
the laws and documents incorporating and constituting the Company; or

(v)
any mortgage, agreement or other financial undertaking or instrument to which
the Company is a party or which is binding upon or any Assets of the Company; or

(d)
to the best of the Company’s knowledge result in the creation or imposition of
any Security Interest on any Assets of the Company pursuant to the provisions of
any mortgage, agreement or other undertaking or instrument to which the Company
is a party or which is binding upon it.

16.6
No default

No Default is continuing.
16.7
Authorisations

All authorisations and other requirements of governmental, judicial and public
bodies and authorities required by any member of the Group or advisable:

41

--------------------------------------------------------------------------------



(c)
in connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents; or

(d)
to make the Finance Documents to which it is a party admissible in evidence in
the Republic,

have been obtained or effected and are in full force and effect.
16.8
Litigation

Except to the extent as disclosed in writing to the Facility Agent:
(a)
there is no litigation, arbitration or administrative proceedings relating to
any member of the Group that is material to the Company, the same are not
current or pending or, to the knowledge of the Company, threatened; and

(b)
no litigation, arbitration or administrative proceedings are current or pending
or, to the knowledge of the Company, threatened, which would reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations under the Finance Documents.

16.9
Title

Except to the extent disclosed in writing to the Facility Agent, it has valid
leases or good and marketable title to all its material Fixed Assets which are
reflected in the most recent audited consolidated financial statements of the
Group delivered to the Facility Agent under Clause 16.18 (Financial statements),
subject to any disposal permitted under Clause 19.7 (Disposals) and to no
Security Interest securing Financial Indebtedness over such Fixed Assets, except
any Permitted Security Interest.
16.10
Borrowing limits

The borrowing of the full amount available under this Agreement will not cause
any limit on its borrowing or other powers or on the exercise of such powers by
its board of directors whether imposed by the Company's articles of association
or similar document or by statute, regulation, or agreement, to be exceeded.
16.11
Taxes on payments

All amounts payable by it under the Finance Documents may be made without any
Tax Deduction.
16.12
No filing or stamp taxes

Under the law of the Republic it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents.
16.13
Immunity

Subject to any general provisions of law with respect to immunity of certain
assets from attachment and from execution, referred to in any legal opinion
required under this Agreement,

42

--------------------------------------------------------------------------------



it is not entitled to claim immunity from suit, attachment, enforcement or other
legal process in the Republic.
16.14
Governing law and enforcement

(a)
Subject to the Legal Reservations, the choice of English law as the governing
law of the Finance Documents will be recognised and enforced in the Republic.

(b)
Subject to the Legal Reservations, any judgment obtained in England in relation
to a Finance Document will be recognised and enforced in the Republic.

16.15
Solvency

(a)
It is not insolvent (in Slovak: v úpadku); and

(b)
it has not taken any action nor, so far as it is aware have any steps been taken
or legal proceedings been started or threatened against it for winding-up,
dissolution, reorganisation, or bankruptcy the enforcement of any encumbrance
over its assets or for the appointment of a receiver, administrative receiver or
administrator, trustee or similar officer of it or of any or all of its assets
or revenues.

16.16
Information

(a)
All factual information provided in writing by an officer of any member of the
Group, U. S. Steel or any Subsidiary of U. S. Steel to the Finance Parties in
connection with the Finance Documents was true and accurate in all material
respects as at its date or (if appropriate) as at the date (if any) at which it
is stated to be given by that person.

(b)
Nothing was omitted from the information referred to in paragraph (a) of this
Clause 16.16 that, if disclosed, would make that information untrue or
misleading in any material respect.

(c)
Nothing has occurred since the date of the information referred to in paragraph
(a) of this Clause 16.16 that, if disclosed, would make that information untrue
or mislead in any material respect.

16.17
No notarial deed

No member of the Group has created any notarial deed (as referred to in section
41(2) of the Slovak Act No. 233/1995 Coll. as amended or section 274(e) of the
Slovak Act No. 99/1963 Coll., in its wording up to 31 August 2005 respectively)
in relation to any Financial Indebtedness.
16.18
Financial statements

Its audited consolidated financial statements most recently delivered to the
Facility Agent (which, at the date of this Agreement, are the financial
statements of the Company for the year ended 31 December 2014):
(a)
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

(b)
fairly represent its consolidated financial condition as at the date to which
they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

43

--------------------------------------------------------------------------------



16.19
Slovak Banking Act

(a)
It represents that it is not a person having any special relationship (osobitný
vzťah) as defined in the Slovak Banking Act, to any Slovak Finance Party.

(b)
When making any payment under or in connection with any Finance Document, it
will use solely the funds owned by it.

(c)
It is entering into each Finance Document as a principal and not as agent and,
in its own name on its own account.

16.20
ERISA

Each Plan of the Company and of each ERISA Affiliate of the Company complies in
all material respects with all applicable requirements of law and regulation. No
Reportable Event has occurred with respect to any Plan, and no steps have been
taken to terminate any Plan. Neither the Company nor any of its ERISA Affiliates
has had a complete or partial withdrawal from any Multiemployer Plan (as defined
by ERISA) or initiated any steps to do so.
16.21
Margin Regulations

Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.
16.22
Centre of Main Interests

Its Centre of Main Interests is situated in its jurisdiction of incorporation
and it has no Establishment in any other jurisdiction.
16.23
Material adverse change

Since 31 December 2014, there has not been any material adverse change in the
business, Assets, regulation or financial condition of the Company that would
reasonably be expected to have a material adverse effect on the Company's
ability to perform its obligations under the Finance Documents.
16.24
Anti-Corruption Laws and Sanctions

(a)
The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and Sanctions.

(b)
The Company, its Subsidiaries and their respective officers and employees and to
the knowledge of the Company its directors and agents, are in compliance with
applicable Anti-Corruption Laws and Sanctions in all material respects.

(c)
None of:

(i)
the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees; or


44

--------------------------------------------------------------------------------



(ii)
to the knowledge of the Company, the agents of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby,

is a Sanctioned Person.
(d)
No Loan, use of proceeds or other transaction contemplated by the Finance
Documents will violate any Anti-Corruption Law or Sanctions applicable to the
Company or its Subsidiaries.

(e)
In relation to each Lender that notifies the Facility Agent to this effect (each
a Restricted Lender), this Clause 16.24 shall only apply for the benefit of that
Restricted Lender to the extent that it would not result in any violation of,
conflict with or liability under section 7 of the German Foreign Trade
Regulation (Aussenwirtschaftsverordnung), Council Regulation (EC) No 2271/96 of
22 November 1996 or any similar applicable anti-boycott law or regulation.

16.25
Times for making representations and warranties

(a)
The Company makes the representations and warranties set out in this Clause on
the date of this Agreement.

(b)
Unless a representation and warranty is expressed to be given at a specific
date, each representation and warranty is deemed to be repeated by the Company
on the date of each Request, on the date of each Extension Request and the first
day of each Term except that the representations and warranties in
Clause 16.5(a)(iii) and (b) (Non-conflict), 16.8(a) (Litigation), 16.11 (Taxes
on payments), 16.12 (No filing or stamp taxes) and 16.20 (ERISA) shall not be
repeated by the Company.

(c)
When the representation and warranty in Clause 16.6 (No default) is repeated on
a Request for a Rollover Loan, on the date of an Extension Request or the first
day of a Term for a Loan (other than the first Term for that Loan), the
reference to a Default will be construed as a reference to an Event of Default.

(d)
When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

17.
INFORMATION COVENANTS

17.1
Duration

The undertakings in this Clause 17 remain in force from the date of this
Agreement for so long as any amount is or may be outstanding under any Finance
Document.
17.2
Financial Information

The Company shall furnish to the Facility Agent:
(h)
the annual audited unconsolidated financial statements of the Company including
the report of independent auditors and accompanying notes for each of its
financial years as soon as practicable (and in any event within 180 days after
the end of each of its financial years), such financial statements:

(i)
to be prepared in accordance with the IFRS consistently applied;


45

--------------------------------------------------------------------------------



(ii)
to be audited by an internationally recognised firm of accountants;

(iii)
to give a true and fair view of the financial condition of the Company and the
result of its operations for the period ended on the date to which such
financial statements were prepared; and

(iv)
signed by the chief financial officer (or equivalent), or by two senior officers
of the Company;

(i)
the annual unaudited consolidated balance sheet and income statements of the
Group to be prepared in accordance with USGAAP consistently applied, annually,
i.e. for each of its financial years as soon as practicable (and in any event
within 120 days after the end of each of its financial years) certified by the
chief financial officer (or equivalent) of the Company; and

(j)
the quarterly unaudited consolidated balance sheet and cash flow statement of
the Group to be prepared in accordance with USGAAP consistently applied for the
first three quarters (i.e. each of the quarterly periods ending on 31 March, 30
June, and 30 September each year) of each financial year, whereas, for the
avoidance of doubt:

(i)
balance sheet and cash flow statement submitted for the quarter ending on 31
March shall contain financial data for the period starting on 1 January of the
given financial year and ending on 31 March of the given financial year; and

(ii)
balance sheet and cash flow statement submitted for the quarter ending on 30
June shall contain financial data for the period starting on 1 January of the
given financial year and ending on 30 June of the given financial year; and

(iii)
balance sheet and cash flow statement submitted for the quarter ending on 30
September shall contain financial data for the period starting on 1 January of
the given financial year and ending on 30 September of the given financial year;
and

as soon as practicable (and in any event within 60 days after the end of the
relevant quarter) certified by the chief financial officer (or equivalent) of
the Company;
(k)
the unaudited consolidated profit and loss statement of the Group to be prepared
in accordance with USGAAP consistently applied for each of 12-month periods
ending on 31 March, 30 June, and 30 September each year, whereas, for the
avoidance of doubt:

(i)
profit and loss statement submitted for the rolling 12 months period ending on
31 March shall contain financial data for the period starting on 1 April of the
previous financial year and ending on 31 March of the given financial year;

(ii)
profit and loss statement submitted for the rolling 12 months period ending on
30 June shall contain financial data for the period starting on 1 July of the
previous financial year and ending on 30 June of the given financial year;

(iii)
profit and loss statement submitted for the rolling 12 months period ending on
30 September shall contain financial data for the period starting on 1 October
of the previous financial year and ending on 30 September of the given financial
year;


46

--------------------------------------------------------------------------------



as soon as practicable (and in any event within 60 days after the end of the
relevant period) certified by the chief financial officer (or equivalent) of the
Company;
(l)
together with the financial statements referred to in paragraph (a) of this
Clause 17.2, a certificate of the Company signed by the chief financial officer
(or equivalent) of the Company certifying that no Event of Default has occurred
(or, if it has, specifying it and the steps being taken to remedy it); and

(m)
as soon as practicable (and in any event within 60 days after the end of the
relevant quarter), a certificate of the Company signed by the chief financial
officer (or equivalent) of the Company listing the following information, unless
already included in the financial statements furnished under paragraph (a) or
(c) of this Clause 17.2 or otherwise available to the Finance Parties:

(i)
the average production capacity (in percentage) which the Company used in the
quarter for which such certificate is furnished to the Facility Agent; and

(ii)
the average selling prices of steel which the Company realised in the quarter
for which such certificate is furnished to the Facility Agent;

the identity of all its Subsidiaries:
(A)
whose total assets in aggregate together with total assets of any other
Subsidiaries (being the total of fixed assets and current assets) (consolidated
in the case of a Subsidiary which itself has one or more Subsidiaries) represent
not less than 7.5 per cent, of the Company's total consolidated fixed assets:
and/or

(B)
whose gross revenues together with gross revenues of any other Subsidiaries
(being gross revenues less internal revenues (excluding exceptionals), before
operating expenses and depreciation) (consolidated in the case of a Subsidiary
which itself has one or more Subsidiaries) represent not less than 7.5 per cent,
of the consolidated gross revenues of the Group (being gross revenues (excluding
exceptionals) before operating expenses and depreciation on a consolidated basis
as shown in the Latest Accounts).

17.3
Compliance Certificate

(e)
The Company must supply to the Facility Agent a duly completed Compliance
Certificate with each set of quarterly unaudited consolidated financial
statements of the Group for the periods ending on 31 March and 30 September each
year delivered to the Facility Agent under paragraph (c) of Clause 17.2
(Financial Information).

(f)
A Compliance Certificate must be signed by the chief financial officer (or
equivalent) of the Company.

17.4
Information - miscellaneous

(e)
The Company shall furnish to the Facility Agent from time to time with
reasonable promptness, such further information regarding the business and
financial condition of the Company as the Facility Agent may reasonably request.


47

--------------------------------------------------------------------------------



(f)
The Company shall promptly notify the Facility Agent of any material business or
financial event, including any litigation, arbitration, administrative or other
proceedings being commenced, which would reasonably be expected to adversely
affect its ability to perform its obligations under the Finance Documents.

(g)
Subject to paragraph (d) of this Clause 17.4, the Company must promptly on the
request of any Finance Party supply to that Finance Party any documentation or
other evidence that is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable know your customer requirements.

(h)
The Company is only required to supply any information under paragraph (c) of
this Clause 17.4, if the necessary information is not already available to the
relevant Finance Party and the requirement arises as a result of:

(iv)
the introduction of any change in (or in the interpretation, administration or
application of) any law or regulation made after the date of this Agreement;

(v)
any change in the status of the Company or any change in the composition of
shareholders of the Company after the date of this Agreement; or

(vi)
a proposed assignment or transfer by the Lender of any of its rights and/or
obligations under this Agreement to a person that is not a Lender before that
assignment or transfer.

(i)
Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence that is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all know
your customer requirements.

17.5
Notification of Default

The Company must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.
17.6
Slovak banking regulations

(e)
Subject to paragraph (b) of this Clause 17.6, in case of any change to:

(i)
the amount of the Company's registered capital; or

(ii)
the participation interest(s) in the Company; or

(iii)
the voting rights attached to any and all participation interest(s) in the
Company,

the Company must supply to the Facility Agent a list of its participants
reflecting the situation after such change, promptly after the effectiveness of
such change but in each case no later than within five Business Days after the
effectiveness of such change.
(f)
The Company is not obliged to supply the list of participants under paragraph
(a) of this Clause 17.6 if any such change concerns a participant (in Slovak:
spoločník) holding:

(vii)
a participation interest not exceeding 10 per cent. of the registered capital of
the Company; or


48

--------------------------------------------------------------------------------



(viii)
voting rights not exceeding 10 per cent. of all voting rights in the Company.

(g)
For the purposes of this Clause, a list of participants means a list of persons
(whether individuals or legal entities) holding:

(iv)
a participation interest exceeding 10 per cent. of the registered capital of the
Company; or

(v)
voting rights exceeding 10 per cent. of all voting rights in the Company,

containing:
(A)
in case of individuals, the name, family name, business name, identification
number or birth certificate number, permanent address or place of business (if
different from the permanent address) of that participant; and

(B)
in case of legal entities, the business name, the legal form, identification
number and the registered seat of that participant.

17.7
FATCA Information

(c)
Subject to paragraph(c) of this Clause 17.7, each Party shall, within ten
Business Days of a reasonable request by another Party:

(v)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(vi)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(vii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(d)
If a Party confirms to another Party pursuant to paragraph (a)(i) of this Clause
17.7 that it is a FATCA Exempt Party and it subsequently becomes aware that it
is not, or has ceased to be a FATCA Exempt Party, that Party shall notify that
other Party reasonably promptly.

(e)
Neither paragraph (a) nor paragraph (b) of this Clause 17.7 shall oblige any
Finance Party to do anything which would or might in its reasonable opinion
constitute a breach of:

(ix)
any law or regulation;

(x)
any fiduciary duty; or

(xi)
any duty of confidentiality.

(f)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) of this Clause 17.7
(including, for the avoidance of


49

--------------------------------------------------------------------------------



doubt, where paragraph (c) of this Clause 17.7 applies), then such Party shall
be treated for the purposes of the Finance Documents as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
18.
FINANCIAL COVENANTS

18.1
Definitions

In this Agreement:
Cash and Cash Equivalents means, at any time:
(a)
cash in hand or on deposit with any acceptable bank;

(b)
certificates of deposit, maturing within 30 days after the relevant date of
calculation, issued by an acceptable bank;

(c)
any investment in marketable obligations issued or guaranteed by the government
of an agreed country or by an instrumentality or agency of those governments
having an equivalent credit rating which:

(i)
matures within 30 days after the date of the relevant calculation; and

(ii)
is not convertible to any other security;

(d)
open market commercial paper not convertible to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued in an agreed country;

(iii)
which matures within 30 days after the relevant date of calculation; and

(iv)
which has a credit rating of either A-1 or higher by S&P or Fitch or P-1 or
higher by Moody's, or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured and
non-credit enhanced debt obligations, an equivalent rating;

(e)
investments accessible within 30 days in money market funds which:

(i)
have a credit rating of either A-1 or higher by S&P or Fitch or P-1 or higher by
Moody's; and

(ii)
invest substantially all their assets in securities of the types described in
paragraphs (b) to (d); or

(f)
any other debt, security or investment approved by the Majority Lenders,

in each case, to which any member of the Group is beneficially entitled at that
time and which is capable of being applied against Financial Indebtedness of the
Group. For this purpose an acceptable bank is a commercial bank or trust company
which has a rating of A or higher by S&P or Fitch or A2 or higher by Moody's or
a comparable rating from a nationally recognised

50

--------------------------------------------------------------------------------



credit rating agency for its long-term unsecured and non-credit enhanced debt
obligations or has been approved by the Majority Lenders; and
an agreed country is the United States of America or any member state of the
European Economic Area which has a rating of A or higher by S&P or Fitch or A2
or higher by Moody's for its long-term unsecured and non-credit enhanced debt
obligations.
EBITDA means, in relation to a Measurement Period, operating profit of the Group
before taxation after adding back depreciation and amortization of the Assets of
the Group for that Measurement Period excluding (i) non-cash losses or expenses
or (ii) income or gains from any unusual, extraordinary or otherwise
non-recurring items.
Interest Expense means, in relation to a Measurement Period, the aggregate
amount of the interest expense/interest paid on debt in respect of Financial
Indebtedness of the Group (excluding, for avoidance of doubt, capitalized
finance payments in respect of investments into Fixed Assets by a member of the
Group) whether paid or payable by a member of the Group during a Measurement
Period.
Measurement Date means 31 March and 30 September each year, with the first
Measurement Date being 31 March 2016.
Measurement Period means a period of 12 consecutive calendar months ending on a
Measurement Date.
Net Debt means at any time the Financial Indebtedness of the Group (excluding
any Short-term Derivative Transactions and Subordinated Intercompany
Indebtedness) less the aggregate amount of Cash and Cash Equivalents at that
time.
Short-term Derivative Transactions means interest rate or currency swaps,
forward foreign exchange transactions, financial or commodity futures
transactions, commodity swaps or other derivative transactions concluded for
tenor one year or less related to operations and transactions in the normal
course of business of the relevant member of the Group.
Subordinated Intercompany Indebtedness means Financial Indebtedness owed by the
Company to any of its Affiliates which is subject to subordination undertaking
for the benefit of the Finance Parties in the form and substance acceptable to
Majority Lenders.
Tangible Net Worth means at any time the aggregate of:
(a)
the amount paid up or credited as paid up on the registered capital of the Group
on a consolidated basis;

(b)
the net amount standing to the credit (or debit) of the consolidated reserves of
the Group;

(c)
retained earnings and profit of the current financial period of the Group; and

(d)
the amount of Subordinated Intercompany Indebtedness;

based on the latest consolidated balance sheet of the Group (the latest balance
sheet) but adjusted by:

51

--------------------------------------------------------------------------------



(i)
deducting any dividend or other distribution proposed, declared or made by the
Company;

(ii)
deducting any amount attributable to goodwill or any other intangible asset;

(iii)
reflecting any variation in the amount of the registered capital of the Group on
a consolidated basis after the date of the latest balance sheet (and any change
in the consolidated reserves of the Group resulting from that variation);

(iv)
reflecting any variation in the interest of the Company in any other member of
the Group since the date of the latest balance sheet (to be calculated on the
assumption that the variation had occurred immediately before the latest balance
sheet date).

18.2
Interpretation

(g)
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with USGAAP.

(h)
Any amount in a currency other than euro is to be taken into account at its euro
equivalent calculated on the basis of:

(iv)
the European Central Bank rate of exchange for the purchase of the relevant
currency in the London foreign exchange market with euros as of 3 p.m. on the
day the relevant amount falls to be calculated; or

(v)
if the amount is to be calculated on the last day of a financial period of the
Company, the relevant rates of exchange used by the Company in, or in connection
with, its financial statements for that period.

(i)
No item may be credited or deducted more than once in any calculation under this
Clause.

18.3
Leverage

The Company must ensure that Net Debt does not on any Measurement Date exceed
3.0 times EBITDA for the Measurement Period ending on that Measurement Date.
18.4
Gearing

The Company must ensure that Net Debt does not on any Measurement Date exceed 40
per cent. of Tangible Net Worth at that time.
18.5
Interest Cover

The Company must ensure that the ratio of EBITDA to Interest Expense is not, for
any relevant Measurement Period, less than 3.0 to 1.
19.
GENERAL COVENANTS

19.1
Authorisations

The Company shall obtain and promptly renew from time to time all authorisations
as may be required under any applicable law or regulation to enable it to
perform its obligations under the Finance Documents, or required for the
validity or enforceability of any Finance Document,

52

--------------------------------------------------------------------------------



shall comply with the terms of the same and will ensure the availability and
transferability of sufficient foreign exchange to enable it to comply with its
obligations under the Finance Documents.
19.2
Compliance with laws

The Company shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.
19.3
Corporate existence

(d)
The Company shall maintain its corporate existence and its right to carry on its
operations and will acquire, maintain and renew all rights, licences,
concessions, contracts, powers, privileges, leases, lands, sanctions and
franchises necessary or useful for the conduct of its operations except, in each
case, where the failure to do so would not reasonably be expected to materially
adversely affect the Company's ability to perform its obligations under the
Finance Documents.

(e)
The Company shall not:

(viii)
change its name; or

(ix)
change its financial year end from 31 December.

19.4
Insurance

The Company shall effect and maintain such insurance over and in respect of its
Assets and business covering such risks and in such amounts as U. S. Steel
maintains from time to time with respect to other similar steel-making
facilities owned by U. S. Steel, subject to such deductibles and other forms of
self-insurance as from time to time are generally applicable to such other
steel-making facilities provided such coverage is available to the Company on
similar or better terms.
19.5
Pari passu

The Company shall procure that its obligations under the Finance Documents do
and will constitute its direct, unconditional, unsecured, unsubordinated and
general obligations and do and will rank at least pari passu with all other
present and future unsecured and unsubordinated Financial Indebtedness issued,
created or assumed by it other than amounts which are afforded priority by
applicable law.
19.6
Negative pledge

The Company shall not create, assume or permit to exist any Security Interest
over all or any of its Assets to secure Financial Indebtedness other than a
Permitted Security Interest.
19.7
Disposals

(a)
Except as provided in paragraph (b) of this Clause 19.7, the Company shall not
either in a single transaction or in a series of transactions whether related or
not and whether voluntary or involuntary, sell, transfer, grant or lease or
otherwise dispose of (in each case whether conditionally or otherwise) any of
its Fixed Assets other than Permitted Disposals.


53

--------------------------------------------------------------------------------



(b)
Notwithstanding paragraph (a) of this Clause 19.7, throughout the life of the
Facility, Fixed Assets having an aggregate book value not exceeding 10 per cent.
of all Fixed Assets (as shown in or included for the purposes of the audited
consolidated financial statements for the year ended 31 December 2014) may be
disposed of where the disposal is on arm's length commercial terms.

19.8
Mergers

The Company shall not, without the prior written consent of the Facility Agent
acting on the instructions of the Majority Lenders, enter into any merger or
other arrangement of a similar nature other than a Permitted Merger.
19.9
Change of business

Except with the prior written consent of the Facility Agent acting on the
instructions of the Majority Lenders, the Company shall not make or threaten to
make any substantial change in its business as conducted on the date of this
Agreement.
19.10
Borrowing

(a)
Subject to paragraph (b) of this Clause 19.10, the Company shall not, and the
Company shall procure that no member of the Group shall incur any Financial
Indebtedness other than:

(vi)
Financial Indebtedness not exceeding €600,000,000 (or its equivalent) in
aggregate (including amounts borrowed under the Finance Documents);

(vii)
Financial Indebtedness upon terms approved by the Facility Agent acting on the
instructions of the Majority Lenders;

(viii)
currency and commodity hedging used only to mitigate the risks relating to
fluctuations in currencies and commodity prices, provided each such hedging
arrangement is entered into for a period no longer than 18 months;

(ix)
for the avoidance of doubt, operating lease obligations;

(x)
for the avoidance of doubt, trade payables and other contractual obligations to
suppliers and customers in the ordinary course of trading;

(xi)
debt subordinated to the Loans under subordination agreements acceptable to the
Facility Agent acting on the instructions of Majority Lenders; and

(xii)
any refinancing of any of the foregoing up to the same principal amount.

(b)
The obligation under paragraph (a) of this Clause 19.10 shall apply only until
the Company delivers to the Facility Agent the first Compliance Certificate in
accordance with Clause 17.3 (Compliance Certificate) which confirms that the
Company complies with its obligations under Clause 18 (Financial covenants).

19.11
Environmental compliance

Except to the extent disclosed in writing to the Facility Agent, the Company
shall comply with applicable Environmental Law except where failure to do so
would not reasonably be expected

54

--------------------------------------------------------------------------------



to have a material adverse effect on the ability of the Company to perform its
obligations under the Finance Documents. For this purpose, Environmental Law
means:
(c)
all environmental authorisations applicable to the Company; and

(d)
all other applicable environmental laws, rules and regulations concerning the
protection of human health or the environment or the transportation of any
substance capable of causing harm to man or any other living organism or the
environment or public health or welfare, including hazardous, toxic, radioactive
or dangerous waste.

19.12
No notarial deed

The Company shall not and the Company shall procure that no other member of the
Group will, create any notarial deed (as referred to in section 41(2) of the
Slovak Act No. 233/1995 Coll., as amended) in relation to any Financial
Indebtedness.
19.13
No Margin Stock

The Company may not:
(d)
extend credit for the purpose, directly or indirectly, of buying or carrying
Margin Stock; or

(e)
use any Loan or allow any Loan to be used, directly or indirectly, to buy or
carry Margin Stock or for any other purpose in violation of the Margin
Regulations.

19.14
Centre of Main Interests

The Company must not cause or allow its registered office or Centre of Main
Interests to be in, or maintain an Establishment in, any jurisdiction other than
its jurisdiction of incorporation.
20.
DEFAULT

20.1
Events of Default

Each of the events set out in Clauses 20.2 (Non-payment) to 20.10 (Repudiation)
(both inclusive) is an Event of Default (whether or not caused by any reason
whatsoever outside the control of the Company or any other person).
20.2
Non-payment

The Company does not pay on the due date any amount payable by it under the
Finance Documents at the place at and in the currency in which it is expressed
to be payable and (if the failure to pay is caused solely by technical or
administrative error or a Disruption Event) it is not remedied within five
Business Days of its due date.
20.3
Breach of other obligations

(h)
Subject to paragraph (b) of this Clause 20.3, the Company fails to comply with
any of its obligations under the Finance Documents (other than those referred to
in Clause 20.2 (Non-payment)) and the failure to comply (if it is capable of
remedy) remains unremedied for 30 days after the earlier of:


55

--------------------------------------------------------------------------------



(i)
the day when the Facility Agent gives the Company notice of the failure to
comply; and

(ii)
the day when the Company became aware of the failure to comply.

(i)
A failure by the Company to comply with any of its obligations under Clause 18
(Financial covenants) at any Measurement Date shall not be considered an Event
of Default if on that Measurement Date no Loan was outstanding.

20.4
Misrepresentation

Any representation, warranty or statement made or repeated in the Finance
Documents or in any written certificate or statement delivered, made or issued
by or on behalf of the Company under the Finance Documents or in connection with
the Finance Documents shall at any time be incorrect in any respect when so made
or repeated or deemed to be made or repeated and the circumstances giving rise
to such misrepresentation would reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations under
the Finance Documents.
20.5
Insolvency/enforcement

(g)
Any action shall be taken by the Company or one of its Affiliates for the
dissolution or termination of existence or liquidation of the Company; or

(h)
an application by the Company for bankruptcy (konkurz), restructuring
(reštrukturalizácia) or moratorium, or an arrangement with creditors of the
Company is entered into, or any other proceeding or arrangement by which the
Assets of the Company are submitted to the control of its creditors occurs or is
entered into; or

(i)
the Company is adjudged bankrupt pursuant to a final non-appealable order; or

(j)
there shall be appointed a liquidator, trustee, administrator, receiver or
similar officer of the Company or a receiver of all or substantially all of the
Assets of the Company; or

(k)
all or substantially all of the Assets of the Company shall be attached or
distrained upon or the same shall become subject at any time to any order of a
court or other process and such attachment, distraint, order or process shall
remain in effect and shall not be discharged within thirty days; or

(l)
the Company shall become insolvent (in Slovak: v úpadku) or be declared
insolvent by a competent governmental or judicial authority or shall admit in
writing its inability to pay its debts as they fall due; or

(m)
a moratorium shall be made or declared in respect of all or any Financial
Indebtedness of the Company; or

(n)
the Company has become a “company in crisis” for the purposes of section 67a of
the Slovak Commercial Code.

20.6
Cessation of business

The Company ceases or threatens to cease to carry on the whole or a substantial
part of its business, save as permitted by Clause 19.7 (Disposals) and Clause
19.8 (Mergers).

56

--------------------------------------------------------------------------------



20.7
Revocation of authorisation

(a)
Any authorisation or other requirement of any governmental, judicial or public
body or authority necessary to enable the Company under any applicable law or
regulation to perform its obligations under the Finance Documents or for its
businesses or required for the validity or enforceability of the Finance
Documents shall be modified, revoked, withdrawn or withheld in any material
respect or shall fail to remain in full force and effect for more than 30 days.

(b)
The Company fails to comply with any authorisation or other requirement set out
in paragraph (a) of this Clause 20.7.

20.8
Expropriation

All or any substantial part of the Assets of the Company shall be seized or
expropriated by any authority.
20.9
Unlawfulness

At any time it is unlawful for the Company to perform such of its obligations
under the Finance Document as are, in the reasonable opinion of the Majority
Lenders, material.
20.10
Repudiation

The Company repudiates a Finance Document in writing.
20.11
Acceleration

If an Event of Default is continuing, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Company:
(c)
cancel all or any part of the Total Commitments; and/or

(d)
declare that all or part of any amounts outstanding under the Finance Documents
are:

(i)
immediately due and payable; and/or

(ii)
payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

Any notice given under this Clause 20.11 will take effect in accordance with its
terms.
21.
THE ADMINISTRATIVE PARTIES AND THE REFERENCE BANKS

21.1
Appointment and duties of the Facility Agent

(f)
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

(g)
Each Finance Party irrevocably authorises the Facility Agent to:

(xii)
perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and


57

--------------------------------------------------------------------------------



(xiii)
enter into and deliver each Finance Document expressed to be entered into by the
Facility Agent.

(h)
The Facility Agent has only those duties that are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

21.2
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party in connection with any Finance
Document.
21.3
No fiduciary duties

(g)
Nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary for any other Party or any other person.

(h)
No Administrative Party need hold in trust any moneys paid to it or recovered by
it for a Party in connection with the Finance Documents or be liable to account
for interest on those moneys.

21.4
Individual position of an Administrative Party

(o)
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

(p)
Each Administrative Party may:

(i)
carry on any business with the Company or its related entities (including acting
as an agent or a trustee for any other financing); and

(ii)
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with the Company or its related
entities.

21.5
Reliance

The Facility Agent may:
(c)
rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

(d)
rely on any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify;

(e)
engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and

(f)
act under the Finance Documents through its personnel and agents.

21.6
Lenders' instructions

(c)
The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance


58

--------------------------------------------------------------------------------



Documents. Any such instructions given by the Majority Lenders will be binding
on all the Lenders. In the absence of instructions, the Facility Agent may act
as it considers to be in the best interests of all the Lenders.
(d)
The Facility Agent may assume that unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.

(e)
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
security satisfactory to it, whether by way of payment in advance or otherwise,
against any liability or loss which it may incur in complying with the
instructions.

(f)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

(g)
Notwithstanding anything to the contrary in any Finance Document, when
instructions are required from Lenders, following the occurrence of an
Insolvency Event, the following participations of the Lenders shall not be taken
into account for voting purposes and shall be disregarded:

(i)
each participation in the outstanding Loans or an undrawn Commitment of a Lender
which is an Insolvency Related Party of the Company; and

(ii)
each participation in any outstanding Loan to the extent that such participation
constitutes a Qualified Related-Party Receivable.

(h)
In connection with any amendment, waiver, determination or direction relating to
any term of Clause 16.24 (Anti-Corruption Laws and Sanctions) of which a
Restricted Lender does not have the benefit, the Commitment of that Restricted
Lender will be excluded for the purpose of determining whether the consent of
the Majority Lenders has been obtained or whether the determination of the
Majority Lenders has been made.

21.7
Responsibility

(a)
No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

(b)
No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

(c)
Without affecting the responsibility of the Company for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

(iii)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets); and


59

--------------------------------------------------------------------------------



(iv)
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

21.8
Exclusion of liability

(c)
The Facility Agent is not liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

(d)
No Party (other than the relevant Administrative Party) may take any proceedings
against any officers, employees or agents of an Administrative Party in respect
of any claim it might have against that Administrative Party or in respect of
any act or omission of any kind by that officer, employee or agent in connection
with any Finance Document. Any officer, employee or agent of an Administrative
Party may rely on this Clause 21.8 subject to Clause 1.3 (Third party rights)
and the provisions of the Third Parties Act.

(e)
The Facility Agent is not liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Facility Agent if the Facility Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Facility
Agent for that purpose.

(f)
(g)    Nothing in this Agreement will oblige any Administrative Party to satisfy
any know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

(i)
Each Finance Party confirms to each Administrative Party that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

21.9
Default

(e)
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred. The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

(f)
If the Facility Agent:

(ii)
receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

(iii)
is aware of the non-payment of any principal, interest or fee payable to a
Finance Party (other than the Facility Agent or an Arranger) under this
Agreement,

it must promptly notify the other Finance Parties.
21.10
Information

(e)
The Facility Agent must promptly forward to the person concerned the original or
a copy of any document that is delivered to the Facility Agent by a Party for
that person.


60

--------------------------------------------------------------------------------



(f)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

(g)
Except as provided in paragraphs (a) and (b) of this Clause 21.10, the Facility
Agent has no duty:

(i)
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of the Company or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

(ii)
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from the Company.

(h)
In acting as the Facility Agent, the Facility Agent will be regarded as acting
through its agency division which will be treated as a separate entity from its
other divisions and departments. Any information acquired by the Facility Agent
which, in its opinion, is acquired by another division or department or
otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

(i)
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group which was
supplied to it solely for the purpose of evaluating whether any waiver or
amendment is required in respect of any term of the Finance Documents.

(j)
The Company irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information that, in its opinion, is received by it in its
capacity as the Facility Agent.

21.11
Indemnities

(f)
Without limiting the liability of the Company under the Finance Documents, each
Lender must indemnify the Facility Agent for that Lender's Pro Rata Share of any
loss or liability incurred by the Facility Agent in acting as the Facility Agent
(unless the Facility Agent has been reimbursed by the Company under a Finance
Document), except to the extent that the loss or liability is caused by the
Facility Agent's gross negligence or wilful misconduct.

(g)
If a Party owes an amount to the Facility Agent under the Finance Documents, the
Facility Agent may, after giving notice to that Party:

(i)
deduct from any amount received by it for that Party any amount due to the
Facility Agent from that Party under a Finance Document but unpaid; and

(ii)
apply that amount in or towards satisfaction of the owed amount.

That Party will be regarded as having received the amount so deducted.
21.12
Compliance


61

--------------------------------------------------------------------------------



Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
21.13
Resignation of the Facility Agent

(c)
The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the other Finance Parties and the Company.

(d)
Alternatively, the Facility Agent may resign by giving notice to the Finance
Parties and the Company, in which case the Majority Lenders may appoint a
successor Facility Agent.

(e)
If no successor Facility Agent has been appointed under paragraph (b) of this
Clause 21.13 within 30 days after notice of resignation was given, the Facility
Agent may appoint a successor Facility Agent.

(f)
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company prior to the appointment. Any successor Facility Agent
must have an office in the Republic.

(g)
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment. On giving the
notification the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will thereafter mean the successor
Facility Agent.

(h)
The retiring Facility Agent must, at its own cost:

(i)
make available to the successor Facility Agent those documents and records and
provide any assistance as the successor Facility Agent may reasonably request
for the purposes of performing its functions as the Facility Agent under the
Finance Documents; and

(ii)
enter into and deliver to the successor Facility Agent those documents and
effect any registrations as may be required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor
Facility Agent.

(i)
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to paragraph (f) of this Clause 21.13, it will have no further
obligations under any Finance Document.

(j)
The Majority Lenders may, by notice to the Facility Agent, require it to resign
under paragraph (b) of this Clause 21.13.

(k)
The Facility Agent shall resign in accordance with paragraph (b) of this Clause
21.13 (and, to the extent applicable, shall use reasonable endeavours to appoint
a successor Facility Agent pursuant to paragraph (c) of this Clause 21.13) if on
or after the date which is two months before the earliest FATCA Application Date
relating to any payment to the Facility Agent under the Finance Documents,
either:


62

--------------------------------------------------------------------------------



(i)
the Facility Agent fails to respond to a request under Clause 17.7 (FATCA
Information) and the Company or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

(ii)
the information supplied by the Facility Agent pursuant to Clause 17.7 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Facility Agent notifies the Company and the Lenders that the Facility Agent
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date;

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Facility
Agent were a FATCA Exempt Party, and the Company or that Lender, by notice to
the Facility Agent, requires it to resign.
21.14
Relationship with Lenders

(d)
The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days' prior notice from that Lender to the
contrary.

(e)
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

(f)
The Facility Agent must keep a record of all the Parties and supply any other
Party with a copy of the record on request. The record will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

21.15
Facility Agent's management time

If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party. This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.
21.16
Role of Reference Banks

(a)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Facility Agent.

(b)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(c)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer,


63

--------------------------------------------------------------------------------



employee or agent of each Reference Bank may rely on this Clause 21.16 subject
to Clause 1.3 (Third party rights) and the provisions of the Third Parties Act.
21.17
Third party Reference Banks

A Reference Bank which is not a Party may rely on Clause 21.16 (Role of
Reference Banks), Clause 26.3 (Other exceptions) and Clause 30 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause 1.3 (Third
party rights) and the provisions of the Third Parties Act.
21.18
Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, in its discretion, accept a shorter
notice period.
22.
EVIDENCE AND CALCULATIONS

22.1
Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
22.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
22.3
Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days or otherwise, depending on what the Facility Agent determines is market
practice in the Relevant Market.
23.
FEES

23.1
Facility Agent's fee

The Company must pay to the Facility Agent for its own account an agency fee in
the amount and manner agreed in the Fee Letter between the Facility Agent and
the Company.
23.2
Arrangement fee

The Company must pay to the Facility Agent for the Arrangers an arrangement fee
in the amount and manner agreed in the Fee Letter between the Arrangers, the
Facility Agent and the Company.
23.3
Commitment fee

(g)
The Company must pay to the Facility Agent for each Lender a commitment fee
computed at the rate 1.175 per cent. per annum on the daily unutilised,
uncancelled amount of each Lender's Commitment.


64

--------------------------------------------------------------------------------



(h)
Accrued commitment fee is payable quarterly in arrears during the Availability
Period, on the last day of the Availability Period and on the date the relevant
Lender's Commitment is cancelled in full.

23.1
Extension Fee

(i)
The Company must pay to the Facility Agent, upon approval of the relevant
Extension Request by the Majority Lenders, for each Lender which has accepted
the relevant Extension Request, an extension fee agreed between the Company and
the Lenders which have accepted the relevant Extension Request.

(j)
The extension fee is payable within three Business Days from the Facility Agent
notifying the Company that the relevant Extension Request has been accepted by
the Majority Lenders.

24.
INDEMNITIES AND BREAK COSTS

24.1
Currency indemnity

(q)
If a Finance Party receives an amount in respect of the Company's liability
under the Finance Documents (other than by reason of the Facility Agent not
performing its obligations under this Agreement) or if that liability is
converted into a claim, proof, judgment or order in a currency other than the
currency (the contractual currency) in which the liability is expressed to be
payable under the relevant Finance Document:

(iii)
the Company shall indemnify that Finance Party as an independent obligation
against any loss or liability arising out of or as a result of the conversion;

(iv)
if the amount received by that Finance Party, when converted into the
contractual currency at a market rate in the usual course of its business is
less than the amount owed in the contractual currency, the Company concerned
shall pay to that Finance Party an amount in the contractual currency equal to
the deficit; and

(v)
the Company shall pay to the Finance Party concerned any exchange costs and
taxes payable in connection with any such conversion.

(r)
The Company waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency other than that in which it is
expressed to be payable.

(s)
Any amount payable by the Company shall be paid to the Facility Agent for the
relevant Finance Party within ten Business Days of demand by the relevant
Finance Party.

24.2
Other indemnities

(i)
The Company must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

(iii)
the occurrence of any Event of Default;

(iv)
Clause 20.11 (Acceleration);


65

--------------------------------------------------------------------------------



(v)
any failure by the Company to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;

(vi)
(other than by reason of negligence or default by that Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

(vii)
a Loan (or part of a Loan) not being prepaid in accordance with this Agreement.

The Company's liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.
(j)
The Company must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of:

(iv)
investigating any event which the Facility Agent reasonably believes to be a
Default; or

(v)
acting or relying on any notice that the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

24.3
Break Costs

(i)
The Company must pay to each Lender, within ten Business Days of demand by the
relevant Lender, its Break Costs as compensation if any part of a Loan is
prepaid.

(j)
Break Costs are the amount (if any) reasonably determined by the relevant Lender
by which:

(i)
the interest which that Lender would have received for the period from the date
of receipt of any part of its participation in a Loan to the last day of the
applicable Term for that Loan if the principal received had been paid on the
last day of that Term;

exceeds
(ii)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

(k)
Each Lender must promptly supply to the Facility Agent for the Company details
of the amount of any Break Costs claimed by it under this Clause 24.3.

25.
EXPENSES

25.1
Initial costs

(k)
The Company must pay to or reimburse on demand the Facility Agent the amount of
all reasonable and documented costs and expenses (including reasonable legal
fees) reasonably incurred by the Facility Agent in connection with the
negotiation, preparation, printing, entry into of this Agreement, and regardless
of whether the Company utilises the facility under this Agreement.


66

--------------------------------------------------------------------------------



(l)
In relation to the negotiation, preparation, printing, and entry into of the
Finance Documents up until the date of this Agreement, there shall be a cap on
legal fees as agreed between ING Bank N.V., pobočka zahraničnej banky as the
Mandated Lead Arranger and the Company.

25.2
Subsequent costs

The Company must pay to or reimburse on demand the Facility Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by it in
connection with:
(l)
the negotiation, preparation, printing and entry into of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement;
and

(m)
any amendment, waiver or consent requested by or on behalf of the Company or
specifically allowed by this Agreement.

25.3
Enforcement costs

The Company must pay to each Finance Party the amount of all costs and expenses
(including reasonable legal fees) reasonably incurred by it in connection with
the enforcement of, or the preservation of any rights under, any Finance
Document.
26.
AMENDMENTS AND WAIVERS

26.1
Procedure

(n)
Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

(o)
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) of this Clause 26.1. Any such
amendment or waiver is binding on all the Parties.

(p)
If an amendment or waiver is proposed or to be agreed with the effect after the
FATCA Application Date, no such amendment or waiver may be made before the date
falling ten Business Days after the terms of that amendment or waiver have been
notified by the Facility Agent to the Lenders, unless each Lender is a "FATCA
Protected Lender". The Facility Agent shall notify the Lenders reasonably
promptly of any amendments or waivers proposed by the Company.

26.2
Exceptions

(d)
An amendment or waiver which relates to:

(iii)
the definition of Majority Lenders in Clause 1.1 (Definitions);

(iv)
Clause 2.2 (Finance Parties' rights and obligations);

(v)
Clause 27 (Changes to the Parties);

(vi)
paragraph (b) of Clause 8.2 (Mandatory prepayment - change of control);

(vii)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;


67

--------------------------------------------------------------------------------



(viii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

(ix)
an increase in, or an extension of, a Commitment or the Total Commitments or any
requirement that a cancellation of Commitments reduces the Commitments of the
Lenders rateably under the relevant Facility;

(x)
a term of a Finance Document which expressly requires the consent of each
Lender;

(xi)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents; or

(xii)
this Clause 26.2,

may only be made with the consent of all the Lenders.
(e)
(f)    If the Facility Agent or a Lender reasonably believes that an amendment
or waiver may constitute a "material modification" for the purposes of FATCA
that may result (directly or indirectly) in a Party being required to make a
FATCA Deduction and the Facility Agent or that Lender (as the case may be)
notifies the Company and the Facility Agent accordingly, that amendment or
waiver may, subject to paragraph (b)(ii) of this Clause 26.2, not be effected
without the consent of the Facility Agent or that Lender (as the case may be).

(iii)
The consent of a Lender shall not be required pursuant to paragraph (b)(i) of
this Clause 26.2 if that Lender is a FATCA Protected Lender.

(g)
An amendment or waiver that relates to Clause 16.24 (Anti-Corruption Laws and
Sanctions) may only be made with the consent of the Majority Lenders and all
Restricted Lenders.

(h)
An amendment or waiver that relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

(i)
A Fee Letter may be amended or waived with the agreement of the Administrative
Party that is a party to that Fee Letter and the Company.

26.3
Other exceptions

An amendment or waiver which relates to the rights or obligations of the
Facility Agent or an Arranger or a Reference Bank (each in their capacity as
such) may not be effected without the consent of the Facility Agent, an Arranger
or that Reference Bank, as the case may be.
26.4
Replacement of Screen Rate

(g)
Subject to Clause 26.3 (Other exceptions), if any Screen Rate is not available
for a currency which can be selected for a Loan, any amendment or waiver which
relates to providing for another benchmark rate to apply in relation to that
currency in place of that Screen Rate (or which relates to aligning any
provision of a Finance Document to the use of that other benchmark rate) may be
made with the consent of all the Lenders and the Company.


68

--------------------------------------------------------------------------------



(h)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) of this Clause 26.4 within 15 Business Days (unless the Company
and the Facility Agent agree to a longer time period in relation to any request)
of that request being made:

(iii)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

(iv)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

26.5
Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.
26.6
Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:
(h)
may be exercised as often as necessary;

(i)
are cumulative and not exclusive of its rights under the general law; and

(j)
may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.
27.
CHANGES TO THE PARTIES

27.1
Assignments and transfers by the Company

The Company may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
27.2
Assignments and transfers by Lenders

(h)
Subject to paragraph (b) of this Clause 27.2, a Lender (the Existing Lender)
may, with the consent of the Company (such consent not to be unreasonably
withheld or delayed), at any time assign or transfer (including by way of
novation) any of its rights and obligations under the Finance Documents to
another person (the New Lender). The Company will be deemed to have given its
consent ten Business Days after the Company is given notice of the request
unless consent is expressly refused by the Company within that time.

(i)
No consent shall be required from the Company if:

(v)
an Event of Default has occurred and is continuing; or

(vi)
if the proposed New Lender is an Affiliate of the Existing Lender or another
Lender.

(j)
A transfer of obligations will be effective only if either:


69

--------------------------------------------------------------------------------



(iii)
the obligations are novated in accordance with the following provisions of this
Clause; or

(iv)
the New Lender confirms to the Facility Agent and the Company in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
the Finance Documents as a Lender. On the transfer becoming effective in this
manner the Existing Lender will be released from its obligations under the
Finance Documents to the extent that they are transferred to the New Lender.

(k)
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €3,000.

(l)
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

27.3
Procedure for transfer by way of novations

(i)
In this Clause 27.3:

Transfer Date means, for a Transfer Certificate, the later of:
(i)
the proposed Transfer Date specified in that Transfer Certificate; and

(ii)
the date on which the Facility Agent executes that Transfer Certificate.

(j)
A novation is effected if:

(i)
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

(ii)
the Facility Agent executes it.

The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.
(k)
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

(l)
On the Transfer Date:

(vi)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

(vii)
the Existing Lender will be released from those obligations and cease to have
those rights.

(m)
The Facility Agent must, as soon as reasonably practicable after it has executed
a Transfer Certificate, send a copy of that Transfer Certificate to the Company.

27.4
Limitation of responsibility of Existing Lender


70

--------------------------------------------------------------------------------



(k)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(viii)
the financial condition of the Company; or

(ix)
the legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

(A)
any Finance Document or any other document;

(B)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document, or

(C)
any observance by the Company of its obligations under any Finance Document or
other document,

and any representations or warranties implied by law are excluded.
(l)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(iii)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

(iv)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

(m)
Nothing in any Finance Document requires an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

(ii)
support any losses incurred by the New Lender by reason of the non-performance
by the Company of its obligations under any Finance Document or otherwise.

27.5
Costs resulting from change of Lender or Facility Office

If:
(k)
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

(l)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Company would be obliged to pay a Tax Payment or an Increased
Cost,

then, unless the assignment, transfer or change is made by a Lender to mitigate
any circumstances giving rise to the Tax Payment, Increased Cost or right to be
prepaid and/or cancelled by reason of illegality, the Company need only pay that
Tax Payment or Increased Cost to the same extent that it would have been obliged
to if no assignment, transfer or change had occurred.
27.6
Changes to the Reference Banks


71

--------------------------------------------------------------------------------



If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
27.7
Security over Lenders' rights

(l)
In addition to the other rights provided to Lenders under this Clause 27 and
subject to paragraph (b) of this Clause 27.7, each Lender may at any time
charge, assign or otherwise create Security Interest in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including:

(i)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(ii)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interest shall:
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

(B)
require any payments to be made by the Company other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

(m)
A Lender may proceed pursuant to paragraph (a) of this Clause 27.7:

(i)
without consulting with, or obtaining consent from, the Company, if the charge,
assignment, or other form of Security Interest over the rights of the Lender is
created:

(C)
in favour of a federal reserve or central bank; or

(D)
in connection with receipt by the Lender or any of its Affiliates of public aid
or other form of state or international subsidy in favour of:

I.
any government, governmental entity or agency, regulatory agency, international
or public institution or other similar entity; or

II.
any entity or institution appointed for this purpose by any institution
specified in paragraph (b)I of this Clause 27.7 by any such person for this
purpose; or

(ii)
with the consent of the Company (such consent not to be unreasonably withheld or
delayed) in case other than pursuant to paragraph (b)(i)(B)I of this Clause
27.7.

27.8
Replacement of a Specified Lender

(g)
Subject to paragraph (b) of this Clause 27.8, at any time a Lender has become
and continues to be a Specified Lender, the Company may, by giving 10 Business
Days' prior written notice to


72

--------------------------------------------------------------------------------



the Facility Agent and to such Specified Lender, replace such Specified Lender
by requiring such Specified Lender to (and such Lender shall) transfer pursuant
to Clause 27.2 (Assignments and transfers by Lenders) all (and not part only) of
its rights and obligations under this Agreement to:
(x)
another Lender selected by the Company that is not a Specified Lender; or

(xi)
any other bank, financial institution, trust, fund or other entity, selected by
the Company and acceptable to all Finance Parties (other than the Specified
Lender that is to be replaced pursuant to this Clause 27.8),

(the entity pursuant to paragraph (a)(i) or (a)(ii) of this Clause 27.8 shall be
referred to as a Replacement Lender), which Replacement Lender confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Specified Lender (including the assumption of
the transferring Specified Lender's participations or unfunded participations,
as the case may be, on the same basis as the transferring Specified Lender) for
a purchase price in cash payable at the time of transfer equal to the
outstanding principal amount of such Lender's participation in the outstanding
Loans and all accrued interest fees, Break Costs and other amounts payable in
relation thereto under the Finance Documents.
(h)
Any transfer of rights and obligations of a Specified Lender pursuant to this
Clause 27.8 shall be subject to the following further conditions:

(v)
if the Specified Lender to be replaced pursuant to this Clause 27.8 is also the
Facility Agent, the Company may require such Facility Agent to resign pursuant
to paragraph (b) of Clause 21.13;

(vi)
finding of a suitable Replacement Lender is the responsibility of the Company
and neither the Facility Agent nor the Specified Lender shall have any
obligation to the Company to find a Replacement Lender;

(vii)
no fee under paragraph (d) of Clause 27.2 (Assignments and transfers by Lenders)
shall be payable to for any transfer of rights and obligations of a Specified
Lender under this Clause 27.8;

(viii)
the transfer must take place no later than 30 Business Days after the notice
referred to in paragraph (a) of this Clause 27.8; and

(ix)
in no event shall the Specified Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Specified Lender pursuant to
the Finance Documents prior to the replacement pursuant to paragraph (a) of this
Clause 27.8 becoming effective.

28.
RESTRICTION ON DEBT PURCHASE TRANSACTIONS

28.1
Prohibition on Debt Purchase Transactions by Affiliates of the Company

The Company shall procure that none of its Affiliates enters into any Debt
Purchase Transaction or be a Lender or a party to a Debt Purchase Transaction of
the type referred to in paragraphs (b) or (c) of the definition of "Debt
Purchase Transaction" without the prior written consent of the Majority Lenders.

73

--------------------------------------------------------------------------------



28.2
Disenfranchisement on Debt Purchase Transactions entered into by Affiliates of
the Company

(n)
For so long as an Affiliate of the Company:

(iii)
beneficially owns a Commitment; or

(iv)
has entered into a sub-participation agreement relating to a Commitment or other
agreement or arrangement having a substantially similar economic effect and such
agreement or arrangement has not been terminated,

in ascertaining:
(E)
the Majority Lenders; or

(F)
whether:

I.
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

II.
the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero and such Affiliate of the Company or the person with whom it has entered
into such sub-participation, other agreement or arrangement shall be deemed not
to be a Lender for the purposes of paragraphs (a)(ii)(A) and (a)(ii)(B) of this
Clause 28.2 (unless in the case of a person not being an Affiliate of the
Company it is a Lender by virtue otherwise than by beneficially owning the
relevant Commitment).
(o)
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Facility Agent in writing if it knowingly enters
into a Debt Purchase Transaction with an Affiliate of the Company (a Notifiable
Debt Purchase Transaction), such notification to be substantially in the form
set out in Part I of Schedule 9 (Forms of Notifiable Debt Purchase Transaction
Notice).

(p)
A Lender shall promptly notify the Facility Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(iii)
is terminated; or

(iv)
ceases to be with an Affiliate of the Company,

such notification to be substantially in the form set out in Part II of Schedule
9 (Forms of Notifiable Debt Purchase Transaction Notice).
(q)
Each Affiliate of the Company that is a Lender agrees that:

(iii)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Facility Agent or, unless the Facility Agent otherwise
agrees, be entitled to receive the agenda or any minutes of the same; and


74

--------------------------------------------------------------------------------



(iv)
in its capacity as Lender, unless the Facility Agent otherwise agrees, it shall
not be entitled to receive any report or other document prepared at the behest
of, or on the instructions of, the Facility Agent or one or more of the Lenders.

28.3
Company's Affiliates' notification to other Lenders of Debt Purchase
Transactions

Any Affiliate of the Company which is or becomes a Lender and which enters into
a Debt Purchase Transaction as a purchaser or a participant shall, by 5.00 pm on
the Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Facility Agent of the extent of the Commitment(s) or
amount outstanding to which that Debt Purchase Transaction relates. The Facility
Agent shall promptly disclose such information to the Lenders.
29.
DISCLOSURE OF INFORMATION

29.1
Confidential Information

(r)
Each Finance Party must keep all Confidential Information confidential and not
disclose it to anyone, save to the extent permitted by Clause 29.2 (Disclosure
of Confidential Information) and Clause 29.3 (Disclosure to numbering service
providers).

(s)
Each Finance Party must ensure that all Confidential Information is protected
with security measures and a degree of care that would apply to its own
confidential information.

29.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(n)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party considers
appropriate if any person to whom the Confidential Information is to be given
pursuant to this paragraph (a) is informed in writing of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there is no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;

(o)
to any person:

(v)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

(vi)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Company and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;


75

--------------------------------------------------------------------------------



(vii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(b)(ii) of this Clause 29.2 applies to receive communications, notices,
information or documents delivered pursuant to the Finance Documents on its
behalf;

(viii)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraphs
(b)(i) or (b)(ii) of this Clause 29.2;

(ix)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(x)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(xi)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security Interests (or may do so) pursuant to paragraph (b)(i) of Clause
27.7 (Security over Lenders' rights);

(xii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security Interests (or may do so) pursuant to paragraph (b)(ii) of
Clause 27.7 (Security over Lenders' rights);

in each case, such Confidential Information as that Finance Party considers
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) of this Clause 29.2, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there is no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

(B)
in relation to paragraph (b)(iv) and (b)(viii) of this Clause 29.2, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) of this Clause 29.2, the
person to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there is no requirement to inform if, in
the opinion of that Finance Party, it is not practicable so to do in the
circumstances;

(p)
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) of this Clause 29.2 applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
in relation to the trading of


76

--------------------------------------------------------------------------------



participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Company and the relevant Finance Party;
(q)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Company;

(r)
to any person processing data for or on behalf of the Finance Party, who agreed
with the Finance Party to maintain the confidentiality of the Confidential
Information;

(s)
to the operator of the common register of banking information (in Slovak:
spoločný register bankových informácií) created and operated pursuant to section
92a of the Slovak Banking Act;

(t)
who is a Party; and

(u)
with the consent of the Company.

29.3
Disclosure to numbering service providers

(m)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the Company
the following information:

(iv)
name of the Company;

(v)
Company's country of domicile and place of incorporation;

(vi)
date of this Agreement and the first Utilisation Date;

(vii)
date of each amendment and restatement of this Agreement;

(viii)
identity of the Administrative Parties;

(ix)
amount of Total Commitments and currency of the Facility;

(x)
type of syndication;

(xi)
ranking of the Facility;

(xii)
purpose of the Facility;

(xiii)
Final Maturity Date;

(xiv)
changes to any of the information previously supplied pursuant to paragraphs
(a)(i) to (a)(x) of this Clause 29.3; and

(xv)
such other information agreed between such Finance Party and the Company;


77

--------------------------------------------------------------------------------



to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(n)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Company by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

(o)
The Facility Agent must notify the Company and the other Finance Parties of:

(v)
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Company; and

(vi)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Company by such numbering service provider.

29.4
Entire agreement

This Clause:
(a)
constitutes the entire agreement between the Parties in relation to the
obligations of the Finance Parties under the Finance Documents regarding
Confidential Information; and

(b)
supersedes any previous agreement, whether express or implied, regarding
Confidential Information.

29.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
29.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(i)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 29.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(j)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause.

29.7
Continuing obligations

The obligations in this Clause are continuing and, in particular, will survive
and remain binding on each Finance Party for a period of 12 months from the
earlier of:

78

--------------------------------------------------------------------------------



(a)
the date on which all amounts payable by the Company under or in connection with
this Agreement have been paid in full and all Commitments have been cancelled or
otherwise cease to be available; and

(b)
if a Finance Party otherwise ceases to be a Finance Party, the Final Maturity
Date applicable at the time when the relevant Finance Party ceased to be a
Finance Party.

30.
CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

30.1
Confidentiality and disclosure

(v)
The Facility Agent and the Company agree to keep each Funding Rate (and, in the
case of the Facility Agent, each Reference Bank Quotation) confidential and not
to disclose it to anyone, save to the extent permitted by paragraphs (b), (c)
and (d) of this Clause 30.1.

(w)
The Facility Agent may disclose:

(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Company pursuant to Clause 9.4 (Notification of rates of
interest); and

(ii)
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Facility Agent and the relevant Lender or Reference Bank, as the
case may be.

(x)
The Facility Agent may disclose any Funding Rate or any Reference Bank
Quotation, and the Company may disclose any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the
Facility Agent or the Company, as the case may be, it is not practicable to do
so in the circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations,


79

--------------------------------------------------------------------------------



proceedings or disputes if the person to whom that Funding Rate or Reference
Bank Quotation is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Facility Agent or the
Company, as the case may be, it is not practicable to do so in the
circumstances; and
(iv)
any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

(y)
The Facility Agent's obligations in this Clause 30 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 9.4 (Notification of rates of interest) provided that (other than
pursuant to paragraph (b)(i) of this Clause 30.1) the Facility Agent shall not
include the details of any individual Reference Bank Quotation as part of any
such notification.

30.2
Related obligations

(p)
The Facility Agent and the Company acknowledge that each Funding Rate (and, in
the case of the Facility Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Facility Agent and the Company undertake not to use any
Funding Rate or, in the case of the Facility Agent, any Reference Bank Quotation
for any unlawful purpose.

(q)
The Facility Agent and the Company agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 30.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 30.

30.3
No Event of Default

No Event of Default will occur under Clause 20.3 (Breach of other obligations)
by reason only of the Company's failure to comply with this Clause 30.
31.
SET-OFF

(r)
A Finance Party may set off any matured obligation owed to it by the Company
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Company, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off. If either
obligation is unliquidated or unascertained, the Finance Party may set off in an
amount estimated by it in good faith to be the amount of that obligation.


80

--------------------------------------------------------------------------------



(s)
The Company agrees to and confirms a Lender's rights of banker's lien and
set-off under applicable law and nothing herein shall be deemed a waiver or
prohibition of such right. Each Finance Party agrees to exercise such rights
only after the Company’s failure to pay following proper demand and to promptly
notify the Company after any such set off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

32.
PRO RATA SHARING

32.1
Redistribution

If any amount owing by the Company under this Agreement to a Finance Party (the
recovering Finance Party) is discharged by payment, set-off or any other manner
other than in accordance with this Agreement (a recovery), then:
(c)
the recovering Finance Party must, within three Business Days, supply details of
the recovery to the Facility Agent;

(d)
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent under this Agreement;
and

(e)
the recovering Finance Party must pay to the Facility Agent an amount equal to
the excess (the redistribution).

32.2
Effect of redistribution

(n)
The Facility Agent must treat a redistribution as if it were a payment by the
Company under this Agreement and distribute it among the Finance Parties, other
than the recovering Finance Party, accordingly.

(o)
When the Facility Agent makes a distribution under paragraph (a) of this Clause
32.2, the recovering Finance Party will be subrogated to the rights of the
Finance Parties that have shared in that redistribution.

(p)
If and to the extent that the recovering Finance Party is not able to rely on
any rights of subrogation under paragraph (b) of this Clause 32.2, the Company
will owe the recovering Finance Party a debt that is equal to the
redistribution, immediately payable and of the type originally discharged.

(q)
If:

(i)
a recovering Finance Party must subsequently return a recovery, or an amount
measured by reference to a recovery, to the Company; and

(ii)
the recovering Finance Party has paid a redistribution in relation to that
recovery,

each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution. In this event, the subrogation in paragraph (b) of this
Clause 32.2 will operate in reverse to the extent of the reimbursement.
32.3
Exceptions


81

--------------------------------------------------------------------------------



Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:
(k)
it would not, after the payment, have a valid claim against the Company in the
amount of the redistribution and in the same quality and ranking (whether in
case of the Insolvency Event or otherwise); or

(l)
it would be sharing with another Finance Party any amount which the recovering
Finance Party has received or recovered as a result of legal or arbitration
proceedings, where:

(vii)
the recovering Finance Party notified the Facility Agent of those proceedings;
and

(viii)
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

33.
SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:
(r)
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

(s)
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

34.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
35.
NOTICES

35.1
Giving of notices

(c)
All notices or other communications under or in connection with the Finance
Documents shall be given in writing and, unless otherwise stated, may be made by
letter or facsimile.

(d)
Except as provided in this Clause 35, any such notice will be deemed to be given
as follows:

(iii)
if by letter, when delivered personally or on actual receipt; and

(iv)
if by facsimile, when received in legible form.

However, a notice given in accordance with this Clause 35.1 but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.
35.2
Addresses for notices

(d)
The address and facsimile number of the Company are:


82

--------------------------------------------------------------------------------



U. S. Steel Košice, s.r.o.
Vstupný areál U. S. Steel
044 54 Košice
Slovak Republic
Attention:    GM Credit and Banking
Fax:        421-95-673-7704
E-mail:        mzupcanova@sk.uss.com, cc'd milanjusko@sk.uss.com
and copied to:
United States Steel Corporation
600 Grant Street
Pittsburgh, PA 15219
The United States
Attention:    Assistant Treasurer - Finance & Risk Management
Fax        001 412 433 4756
E-mail:        asjahn@uss.com
or such other as the Company may notify to the Facility Agent by not less than
five Business Days' notice.
(e)
The address and facsimile number of the Facility Agent are:



Commerzbank International S.A.
Postal address: PO Box 303, 2013 Luxembourg
Office address: 25, rue Edward Steichen, 2540 Luxembourg
Attention:    Christina Meiers / Aurelie Casagrande
Fax:        +352 477 911 – 3902
E-mail:
christina.meiers@commerzbank.com / aurelie.casagrande@commerzbank.com

or such other as the Facility Agent may notify to the other Parties by not less
than five Business Days' notice.
35.3
The Company

All formal communication under the Finance Documents to or from the Company must
be sent through the Facility Agent.
35.4
Electronic communication

(a)
Any communication to be made between any of the Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means, if the relevant Parties:

(v)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(vi)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and


83

--------------------------------------------------------------------------------



(vii)
notify each other of any change to their electronic mail address or any other
such information supplied by them by not less than five Business Days' notice.

(b)
For the purposes of the Finance Documents, an electronic communication will be
treated as being in writing.

(c)
Any electronic communication made between the Parties will be effective only
when actually received in readable form and in the case of any electronic
communication made by a Party to the Facility Agent only if it is addressed in
such a manner as the Facility Agent may specify for this purpose.

(d)
Any electronic communication which would otherwise become effective on a
non-working day or after business hours in the place of receipt will be deemed
only to become effective on the next working day in that place.

35.5
Use of websites

(f)
The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the Website Lenders) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Facility Agent (the Designated Website) if:

(xiii)
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

(xiv)
both the Company and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

(xv)
the information is in a format previously agreed between the Company and the
Facility Agent.

(g)
If any Lender (a Paper Form Lender) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Company
accordingly and the Company shall supply the information to the Facility Agent
(in sufficient copies for each Paper Form Lender) in paper form. In any event
the Company shall supply the Facility Agent with at least one copy in paper form
of any information required to be provided by it.

(h)
The Facility Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Company and the Facility Agent.

(i)
The Company shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

(iii)
the Designated Website cannot be accessed due to technical failure;

(iv)
the password specifications for the Designated Website change;

(v)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;


84

--------------------------------------------------------------------------------



(vi)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(vii)
the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

(j)
If the Company notifies the Facility Agent under paragraph (d)(i) or paragraph
(d)(v) of this Clause 35.5, all information to be provided by the Company under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Facility Agent and each Website Lender is satisfied that
the circumstances giving rise to the notification are no longer continuing.

36.
LANGUAGE

(f)
Any notice given in connection with a Finance Document must be in English.

(g)
Any other document provided in connection with a Finance Document must be:

(v)
in English; or

(vi)
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

37.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
38.
ENFORCEMENT

38.1
Jurisdiction

(e)
The English courts have jurisdiction to settle any dispute including a dispute
relating to non-contractual obligations arising out of or in connection with any
Finance Document.

(f)
This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, the Finance Parties may take:

(xvi)
proceedings in any other court; and

(xvii)
concurrent proceedings in any number of jurisdictions.

(g)
References in this Clause to a dispute in connection with a Finance Document
include any dispute as to the existence, validity or termination of that Finance
Document.

38.2
Service of process

Without prejudice to any other mode of service, the Company:
(k)
irrevocably appoints The London Law Agency Limited, The Old Exchange, 12 Compton
Road, Wimbledon, London SW19 7QD, England as its agent for service of process in


85

--------------------------------------------------------------------------------



relation to any proceedings before the English courts in connection with any
Finance Document;
(l)
agrees to maintain such an agent for service of process in England for so long
as any amount is outstanding under this Agreement;

(m)
agrees that failure by the process agent to notify the Company of the process
will not invalidate the proceedings concerned;

(n)
consents to the service of process relating to any such proceedings by the
delivery a copy of the process at its address for the time being applying under
Clause 35.2 (Addresses for notices); and

(o)
agrees that if the appointment of any person mentioned in paragraph (a) of this
Clause 38.2 ceases to be effective, the Company shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Facility Agent is entitled to
appoint such a person by notice to the Company.

38.3
Forum convenience and enforcement abroad

The Company:
(e)
waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with a Finance Document; and

(f)
agrees that a judgment or order of an English court in connection with a Finance
Document is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.

38.4
Waiver of immunity

The Company irrevocably and unconditionally:
(a)
agrees not to claim any immunity from proceedings brought by a Finance Party
against the Company in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

(b)
consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

(c)
waives all rights of immunity in respect of it or its assets.

38.5
Waiver of trial by jury

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

86

--------------------------------------------------------------------------------



Schedule 1

ORIGINAL LENDERS
Name of Original Lender
Commitments
COMMERZBANK Aktiengesellschaft, with its registered office Kaiserstrasse 16, 603
11 Frankfurt am Main, Federal Republic Germany, entered in the Commercial
Register at the District Court in Frankfurt am Main under Entry HR B 32000,
acting through its organizational unit COMMERZBANK Aktiengesellschaft, pobočka
zahraničnej banky, Bratislava, with its seat at Bratislava 1, Rajská 15/A,
Postcode 811 08, Identification No.: 30847737, entered in the Commercial
Register of the District Court Bratislava I, Sec. Po, Insert No. 1121/B
€48,000,000
ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam,
The Netherlands, a company limited by shares, registered in the Trade Register
of Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Pribinova 10, Bratislava 811 09, Slovak Republic, Identification No. 30 844 754,
registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B
€48,000,000
Slovenská sporiteľňa, a.s., with its registered seat at Tomášikova 48, 832 37
Bratislava, Slovak Republic, Identification No. 00 151 653, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Sa, insert No. 601/B
€48,000,000
Komerční banka, a.s., with its registered seat at Na Příkopě 33/969, Praha 1 114
07, Czech Republic, Identification No. 453 17 054, registered in the Commercial
register maintained by the Municipal Court of Prague, insert No. B 1360, acting
through its organisational unit Komerční banka, a.s., pobočka zahraničnej banky,
with its registered office at Hodžovo námestie 1A, 811 06 Bratislava, Slovak
Republic, Identification No. 47 231 564, registered in the Commercial register
maintained by the District Court of Bratislava I, in Section Po, insert No.
1914/B
€35,000,000
Citibank Europe plc, with its registered office at North Wall Quay 1, Dublin 1,
Republic of Ireland, registered with the Companies Registration Office under No.
132781, acting through its organisational unit Citibank Europe plc, pobočka
zahraničnej banky, with its registered office at Dvořákovo nábrežie 8, 811 02
Bratislava, Slovak Republic, Identification No. 36 861 260, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, insert No. 1662/B
€21,000,000
Total Commitments




€200,000,000






87

--------------------------------------------------------------------------------



SCHEDULE 2    
CONDITIONS PRECEDENT DOCUMENTS
1.
A copy of the constitutional documents of the Company.

2.
A specimen of the signature of each person authorised to sign the Finance
Documents on behalf of the Company and to sign and/or despatch all documents and
notices to be signed and/or despatched by the Company under or in connection
with this Agreement.

3.
Evidence that the process agent referred to in Clause 38.2 (Service of process)
has accepted its appointment under that Clause.

4.
An extract from the Company's entry in the Commercial Registry, sealed/stamped
by the Košice Commercial Registry, as at a date no earlier than one week prior
to the date of the Agreement and certified by an authorised signatory of the
Company, as at a date no earlier than the date of this Agreement, confirming the
accuracy of all facts shown in the extract, except with respect to the attached
amendments which have been filed with the Commercial Registry.

5.
A copy of any other authorisation or other document, opinion or assurance that
the Facility Agent, acting reasonably, considers to be necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

6.
A certificate of an authorised signatory of U. S. Steel certifying that the
Company is a 100% owned Subsidiary of U. S. Steel.

7.
A certificate of an authorised signatory of the Company certifying that each
copy document delivered under this Schedule 2 with respect to the Company is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

8.
(a)    A legal opinion of a legal adviser to the Company in the Republic,
substantially in the form of Schedule 6 (Form of Legal opinion of legal adviser
to the Company), addressed to the Finance Parties;

(b)
a legal opinion of Allen & Overy LLP, legal advisers to ING Bank N.V., pobočka
zahraničnej banky as Mandated Lead Arranger in relation to the laws of England,
substantially in the form of Schedule 7 (Form of English legal opinion),
addressed to the Finance Parties; and

(c)
a legal opinion of Allen & Overy Bratislava, s.r.o., legal advisers to ING Bank
N.V., pobočka zahraničnej banky as Mandated Lead Arranger in relation to the
laws of the Republic, substantially in the form of Schedule 8 (Form of Slovak
legal opinion), addressed to the Finance Parties.

9.
Fee Letter in relation to the arrangement fees.

10.
Fee Letter in relation to the Facility Agent's fees.

11.
Evidence that all fees and expenses then due and payable from the Company under
this Agreement have been or will be paid by the first Utilisation Date.


88

--------------------------------------------------------------------------------



SCHEDULE 3    
FORM OF REQUEST


To:    [FACILITY AGENT] as Facility Agent
From:    U. S. Steel Košice, s.r.o.
Date:    [                               ]


U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
1.
We refer to the Agreement. This is a Request.

2.
We wish to borrow a Loan on the following terms:

(a)
Utilisation Date:     [                               ];

(b)
Amount/currency:     [                                         ];

(c)
Term:            [                                         ].

3.
Our payment instructions are:     [                                    ].

4.
We confirm that each condition precedent under the Agreement that must be
satisfied on the date of this Request is so satisfied.

5.
This Request is irrevocable.

6.
With reference to Clause 17.6, we [confirm that no change referred to in Clause
17.6 has occurred since [the date of the Agreement/the date of our preceding
Request]/attach the up-to-date list of participants of the Company].



By:
[                               ]

89

--------------------------------------------------------------------------------



SCHEDULE 4    
FORM OF COMPLIANCE CERTIFICATE
To:    [FACILITY AGENT] as Facility Agent
From:    U. S. Steel Košice, s.r.o.
Date:    [ ]


U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

2.
We confirm that as at [relevant Measurement Date or for the Measurement Period]
for the period ending on that date:

(d)
EBITDA is [          ];

(e)
Tangible Net Worth is [          ];

(f)
Interest Expense is [          ];

(g)
Cash and Cash Equivalents are [          ];

(h)
Net Debt is [          ];

therefore:
(i)
Net Debt is [    ] x EBITDA;

(ii)
Net Debt is [    ] per cent. of Tangible Net Worth;

(iii)
the ratio of EBITDA to Interest Expense was [    ] to 1;

3.
We set out below calculations establishing the figures in paragraph 2 above:

[          ].
4.
[We confirm that as at [relevant Measurement Date] [no Default is
continuing]/[the following Default[s] [is/are] continuing and the following
steps are being taken to remedy [it/them]:

[          ]].]


By:
[                               ]

90

--------------------------------------------------------------------------------






91

--------------------------------------------------------------------------------



SCHEDULE 5    
FORM OF TRANSFER CERTIFICATE
To:    [FACILITY AGENT] as Facility Agent
From:
[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)

Date:    [          ]
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
We refer to the Agreement. This is a Transfer Certificate.
1.
The Existing Lender transfers by novation to the New Lender the Existing
Lender's rights and obligations referred to in the following Schedule in
accordance with the terms of the Agreement.

2.
The proposed Transfer Date is [          ].

3.
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

4.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations in respect of this Transfer Certificate contained in the Agreement.

5.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Transfer Certificate.

6.
This Transfer Certificate is governed by English law.


92

--------------------------------------------------------------------------------



THE SCHEDULE
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]
Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]
[EXISTING LENDER]
[NEW LENDER]
By:
By:

The Transfer Date is confirmed by the Facility Agent as [          ].
[FACILITY AGENT]
By:


Accepted:
U. S. Steel Košice, s.r.o.
By:    ________________
By:    ________________


Note: It is the responsibility of each New Lender to ascertain whether any other
document or formality is required to perfect the transfer contemplated by this
Transfer Certificate or to take the benefit of any interest in any security.

93

--------------------------------------------------------------------------------



SCHEDULE 6    
FORM OF LEGAL OPINION OF LEGAL ADVISER TO THE COMPANY
[letterhead of the Company]
[place], [date]
To:
The Finance Parties named as original parties to the Agreement (as defined
below)

Ladies and Gentlemen:
Re:
€200,000,000 Credit Agreement dated 22 February 2016 with U. S. Steel Košice,
s.r.o. as the borrower (the " Agreement")



I am currently a [l] of U. S. Steel Košice, s.r.o. (the "Company") and have been
educated and practice in the Slovak Republic. . This opinion is being delivered
in connection with the execution and delivery of the Agreement.


Capitalized terms that are used in this opinion letter that are not defined have
the same meanings given to them in the Agreement.
In giving this opinion I have examined the following documents:
1.
an executed copy of the Agreement;



2.
the following corporate documents of the Company:



a.
an extract of the Company Register of the District Court Košice 1, Section Sro,
insert No. 11711/V of [l] 2016 in respect of the Company;



b.
a copy of the foundation agreement of the Company dated 7th June 2000; and



c.
a copy of the Memorandum of Association of the Company in full wording dated
[l].



I or persons under my supervision have examined originals or copies of all such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion.


In rendering this opinion I made the following assumptions:


1.
that the Agreement has been duly authorised, executed and delivered by or on
behalf of each of the parties thereto other than the Company;



2.
the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to me as originals and the completeness
and conformity to the original documents of all documents submitted to me as
copies; and



3.
that the Agreement constitutes a legal, valid, binding and enforceable
obligation of the Company in accordance with its terms under English law, and is
binding on the Parties in accordance with English law.



This opinion is limited to the laws of the Slovak Republic currently in force
and I have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction. I express

94

--------------------------------------------------------------------------------



no opinion as to matters of fact. This opinion is given subject to matters not
disclosed to me and about which I have no knowledge. I assume that there are no
facts that would affect the conclusions in this opinion.
Based on the foregoing and subject to the foregoing assumptions and the
following qualifications, I am of the opinion that, so far as the laws of the
Slovak Republic is concerned at the date of this opinion:
1.
Status. The Company is a limited liability company organised under the laws of
the Slovak Republic.

2.
Powers and authority. The Company has the corporate power and authority to enter
into and perform the obligations expressed to be assumed by it under the
Agreement and to borrow thereunder and has taken all necessary corporate action
to authorise the execution and performance by the Company of the Agreement and
the borrowing by the Company of the Loans. According to Section 13(4) and 133(3)
of the Slovak Commercial Code, any restriction of the authority of a company’s
statutory body to act for the company shall be ineffective vis-à-vis third
parties (any disclosure of that restriction notwithstanding).

3.
Execution. The Agreement has been duly executed and delivered by the Company.

4.
Legal validity. The Agreement constitutes a legal, valid, binding and
enforceable obligation of the Company in accordance with its terms and (subject
to the preparation of the official translation into the Slovak language) is in
the proper form for its enforcement in the courts of the Slovak Republic.

5.
Non-conflict. The execution by the Company of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; (ii)
the constitutional documents of the Company or (iii) any other agreement,
document or obligation that is binding upon the Company or any of its Assets.

6.
Consents. No authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations or other requirements of governmental, judicial or
public bodies and authorities of the Slovak Republic are required in connection
with the Company's entry into or performance of the Agreement, or for its
validity or enforceability against the Company.

7.
Signatories. [l] and [l] have the right and power to execute the Agreement and
to give any notices to the Facility Agent under the Agreement.

8.
Pari passu ranking. The obligations of the Company under the Agreement rank at
least pari passu with all its other present or future unsecured and
unsubordinated obligations save as provided under mandatory provisions of Slovak
law.

9.
Borrowing limits. The borrowing of the full amount available under the Agreement
will not cause any limit on the Company's borrowing or other powers or on the
exercise of such powers by its executives, whether imposed by the Company's
Memorandum of Association or similar document or by statute, regulation, or
agreement, to be exceeded.

10.
Stamp duties. Except for court fees and sworn translators' fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.


95

--------------------------------------------------------------------------------



11.
No immunity.

a.
The Company is subject to civil and commercial law with respect to its
obligations under the Agreement, and its entry into and performance of the
Agreement constitutes private and commercial acts; and

b.
neither the Company nor any of its assets located in the Slovak Republic enjoys
any right of immunity from suit, attachment prior to judgment or other legal
process in respect of its obligations under the Agreement.

12.
Bankruptcy. The Company has not been declared bankrupt and no step has been or
is being taken by the Company nor am I aware of any other step being taken in
respect of the Company, for bankruptcy or any similar proceedings in relation to
the Company or any of its Assets.

13.
Application of governing law. The choice of English law as the governing law of

a.
the Agreement would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No. 593/2008 of 17
June 2008 on the law applicable to contractual obligations (Rome I) and provided
that the relevant contractual obligation is within the scope of and the choice
is permitted by Rome I; and

b.
any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of the Slovak Republic
subject to and in accordance with Regulation (EC) No 864/2007 of 11 July 2007
(Rome II) and provided that the relevant non-contractual obligation is within
the scope of and the choice is permitted by Rome II.

14.
Jurisdiction. The submission by the Company to the jurisdiction of the English
courts under Clause 37 of the Agreement is a valid and binding submission to
jurisdiction in respect of the Agreement and is not subject to revocation.

15.
Enforcement of foreign judgments. A judgment duly obtained in the English courts
shall be recognised and enforced in the Slovak Republic subject to and in
accordance with the Regulation (EU) No. 1215/2012 of the European Parliament and
of the Council of 12 December 2012 on jurisdiction and the recognition and
enforcement of judgments in civil and commercial matters (recast).

16.
Foreign currency judgments. A judgment duly obtained in the courts of England in
respect of the Agreement given in Euros or USD, and being enforced in the Slovak
Republic in Euros or USD respectively, would be implemented in Euros or USD
respectively.

This opinion is subject to the following qualifications:


1.
The validity, enforceability and effectiveness against the Company of the
Agreement, are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors' rights generally. Without limiting the generality of the
foregoing, any liability of the Company, which liability at any time throughout
its existence was, is or becomes owed by the Company to a person that is or was
at any time in the past an "affiliated party (in Slovak: spriaznená osoba)" of
the Company within the meaning of section 9 of the Slovak Bankruptcy Act (the
related-party liability), (i) will be in the bankruptcy proceedings in the
Slovak Republic relating to the assets of the Company automatically and fully
subordinated to the liabilities owed by the Company to its unaffiliated
creditors, and such related-party liability will not be satisfied in the
bankruptcy proceedings (in full or in part) before full satisfaction of all
other unsubordinated liabilities of the Company registered in said bankruptcy
proceedings and (ii) may not be in the restructuring proceedings in the Slovak
Republic relating to the assets of the Company satisfied in the same or better
manner than any other unsubordinated liability owed by the Company to its
unaffiliated creditors registered in said restructuring proceedings.


96

--------------------------------------------------------------------------------





2.
References in this opinion to the term "enforceable" mean that each obligation
or document is of a type and form that the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, liquidation, forced
administration, any statutes of limitation and lapse of time or other laws
affecting generally the enforcement of creditors' rights.



3.
Any subsidies or other funds obtained by the Company from the state budget or
from the budget of the European Union or any assets purchased from funds
originated from the state budget are immune from attachment and from execution
and would not be available to creditors in any enforcement proceedings.



4.
Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:



a.
if a foreign exchange emergency (in Slovak: núdzový stav v devízovom
hospodárstve) is declared by the Government of the Slovak Republic, payments in
foreign currency or abroad generally may be suspended for the duration of such
emergency (not to exceed three months at any one time); and



b.
transactions: (i) between Slovak foreign exchange residents (such as the
Company) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.



5.
The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.



6.
Slovak courts may not give effect to any indemnity for legal costs incurred by a
litigant in proceedings before Slovak courts.



7.
There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Agreement states to
be so treated.



8.
Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.



This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without an extensive comparative
law analysis that would not be appropriate for an opinion of this kind.


This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein.
This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer

97

--------------------------------------------------------------------------------



of an Addressee or to any potential assignee, transferee and sub-participant of
the Facility or as required by law or regulation.


Yours faithfully,
Name:
Title:

98

--------------------------------------------------------------------------------



SCHEDULE 7    
FORM OF ENGLISH LEGAL OPINION
To:
The Finance Parties named original parties to the Agreement (as defined below).



[DATE]
Dear Sirs,
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
We have acted as legal advisers as to the laws of England to ING Bank N.V., with
its registered seat at Bijlmerplein 888, 1102MG Amsterdam, The Netherlands, a
company limited by shares, registered in the Trade Register of Chamber of
Commerce and Industry for Amsterdam under file No. 33031431 acting through its
organisational unit ING Bank N.V., pobočka zahraničnej banky, Pribinova 10, 811
09 Bratislava, Slovak Republic, Identification No. 30 844 754, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, inserted file No. 130/B (the Client) in connection with the Agreement. In
this matter we have taken instructions solely from the Client.
Definitions
Words defined in the Agreement have the same meaning in this opinion.
Documents
For the purposes of this opinion, we have examined a signed copy of the
Agreement. We have not examined any other documents or records.
Assumptions
We assume that:
(a)
the Agreement has been duly authorised and entered into by each party to it;

(b)
all signatures and documents are genuine;

(c)
all documents are and remain up-to-date;

(d)
any applicable financial services regulatory requirements have been complied
with;

(e)
the Agreement is a legal, valid, binding and enforceable obligation of each
party to it other than, so far as the laws of England are concerned, the
Company;

(f)
so far as the laws of the Slovak Republic are concerned, the Agreement is a
legal, valid, binding and enforceable obligation of the Company and, in this
regard, we refer you to the copies of the legal opinions listed in paragraphs
8(a) and (c) of Schedule 2 (Conditions precedent documents) to the Agreement;
and

(g)
no foreign law affects the conclusions stated below.


99

--------------------------------------------------------------------------------



Opinion
Subject to the qualifications set out below and to any matters not disclosed to
us, it is our opinion that, so far as the present laws of England are concerned:
1.
Binding obligations: The Agreement constitutes a legal, valid, binding and
enforceable obligation of the Company.

2.
Consents: No authorisations of governmental, judicial or public bodies or
authorities in England are required by the Company in connection with the
performance, validity or enforceability of its payment obligations under the
Agreement.

3.
Registration requirements: It is not necessary or advisable to file, register or
record the Agreement with any governmental, judicial or public body or authority
in England.

4.
Stamp duties: No stamp, registration or similar tax is payable in England in
respect of the execution or delivery of the Agreement.

5.
Choice of law: The choice of English law as the governing law of:

(a)
the Agreement would be upheld as a valid choice by the courts of England subject
to and in accordance with Regulation (EC) No. 593/2008 of 17 June 2008 on the
law applicable to contractual obligations (Rome I) and provided that the
relevant contractual obligation is within the scope of and the choice is
permitted by Rome I; and

(b)
any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of England subject to
and in accordance with Regulation (EC) No 864/2007 of 11 July 2007 (Rome II) and
provided that the relevant non-contractual obligation is within the scope of and
the parties' choice is permitted by Rome II.

Qualifications
This opinion is subject to the following qualifications:
(b)
This opinion is subject to all insolvency, resolution and other laws affecting
the rights of creditors generally.

(c)
No opinion is expressed on matters of fact or regulatory capital matters.

(d)
An English court may stay proceedings if concurrent proceedings are being
brought elsewhere.

(e)
No opinion is expressed as to Clause 31 (Set-off) of the Agreement.

(f)
The term enforceable means that a document is of a type and in a form enforced
by the English courts. It does not mean that each obligation will be enforced in
accordance with its terms. Certain rights and obligations of the Company may be
qualified by the non-conclusivity of certificates, doctrines of good faith and
fair conduct, the availability of equitable remedies and other matters, but in
our view these qualifications would not defeat your legitimate expectations in
any material respect.

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only

100

--------------------------------------------------------------------------------



on the express basis that they may not rely on it, to any Affiliate,
professional adviser, auditor or insurer of an Addressee or to any potential
assignee, transferee and sub-participant of the Facility or as required by law
or regulation.
Yours faithfully,
[    ]
Allen & Overy LLP

101

--------------------------------------------------------------------------------



SCHEDULE 8    
FORM OF SLOVAK LEGAL OPINION


To:
The Finance Parties named original parties to the Agreement (as defined below).



[DATE]
Dear Sirs,
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
We have acted as legal advisers as to the laws of the Slovak Republic to ING
Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG Amsterdam, The
Netherlands, a company limited by shares, registered in the Trade Register of
Chamber of Commerce and Industry for Amsterdam under file No. 33031431 acting
through its organisational unit ING Bank N.V., pobočka zahraničnej banky,
Pribinova 10, 811 09 Bratislava, Slovak Republic, Identification No. 30 844 754,
registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, inserted file No. 130/B (the Client) in connection
with the Agreement. In this matter we have taken instructions solely from the
Client.
Terms defined in the Agreement and not defined otherwise herein shall have the
same meanings when used in this opinion as they have in the Agreement.
DOCUMENTS
For the purposes of this opinion, we have examined the copies of following
documents:
1.
the Agreement;

2.
the following corporate documents of the Company, certified by an authorised
signatory for and on behalf of the Company as being true, correct and complete
and in full force and effect as at a date no earlier than the date of the
Agreement:

(a)
an extract of the Company Register of the District Court Košice 1, Section Sro,
insert No. 11711/V dated [l] 2016 in respect of the Company;

(b)
a copy of the Memorandum of Association (zakladateľská listina) of the Company
dated 7 June 2000 (original wording); and

(c)
a copy of the Memorandum of Association (zakladateľská listina) of the Company
in full wording dated [l] (consolidated wording).

Except as stated above, we have not examined any other contracts or documents or
any corporate or other records.
ASSUMPTIONS
In giving this opinion we have assumed:

102

--------------------------------------------------------------------------------



(a)
that the Parties (other than the Company) have taken all necessary actions
(including corporate action) to authorise the entry into and performance of
Agreement and that the Agreement have been duly authorised, executed and
delivered by or on behalf of the Parties (other than the Company) in accordance
with all applicable laws and their respective constitutional documents;

(b)
the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to us as originals and the completeness
and conformity to the original documents of all documents submitted to us as
copies;

(c)
that the documents referred to in paragraph 2 above were at their date, and
remain, accurate and are in full force and effect;

(d)
that the Agreement, and the transactions contemplated thereby, constitute legal,
valid, binding and enforceable obligations of the Parties (including the
Company) in accordance with its terms under English law;

(e)
that the Parties (other than the Company) have the requisite power, capacity and
authority to enter into and perform the Agreement;

(f)
that the authorisation, execution, delivery and performance of the Agreement
will not contravene any of the provisions of the constitutional documents of any
Party (other than the Company);

(g)
that no provision of the laws of any jurisdiction other than the Slovak Republic
affects the conclusions of the opinion (e.g. insofar as any obligation is to be
performed in any jurisdiction outside the Slovak Republic, its performance will
not be illegal or ineffective by virtue of the law of, or contrary to public
policy in, that jurisdiction);

(h)
that no petition has been filed to declare bankruptcy with respect to the
Company or over its assets or to permit restructuring of the Company and that
the Company is not insolvent (in Slovak: v úpadku);

(i)
that any applicable financial services regulatory requirements have been
complied with; and

(j)
that all relevant documents for the purposes of our giving this opinion have
been properly disclosed to us and that the Parties have acted in good faith
whilst entering into the Agreement.

This opinion is limited to the law of the Slovak Republic currently in force and
we have made no investigation and no opinion is expressed or implied as to the
laws of any other jurisdiction. We express no opinion on any EU Directives not
implemented in the Slovak domestic law. We express no opinion as to matters of
fact and/or commercial facts. This opinion is given subject to matters not
disclosed to us and about which we have no knowledge. We assume that there are
no matters of fact that would affect the conclusions in this opinion.
We have not advised as to matters of taxation law and practice.
OPINION
Based on the foregoing and subject to the assumptions set out above and the
qualifications set out below, we are of the opinion that, so far as the laws of
the Slovak Republic are concerned at the date of this opinion:

103

--------------------------------------------------------------------------------



1.
Status. The Company is a limited liability company (in Slovak: spoločnosť s
ručením obmedzeným), incorporated with limited liability under the laws of the
Slovak Republic.

2.
Powers and authority. The Company has the corporate power to enter into and
perform the obligations expressed to be assumed by it under the Agreement and to
borrow thereunder and, subject to a duly passed resolution of the executives of
the Company approving the terms of, and the transactions contemplated by the
Agreement and authorising the relevant members of the Company's statutory body
to execute the Agreement on behalf of the Company, has taken all necessary
corporate action to authorise the execution and performance of the Agreement.
According to Section 13(4) and 133(3) of the Slovak Commercial Code, any
restriction of the authority of a company’s statutory body to act for the
company shall be ineffective vis-à-vis third parties (any disclosure of that
restriction notwithstanding).

3.
Legal validity. The Agreement constitutes legal, valid, binding and enforceable
obligations of the Company in accordance with their terms and (subject to the
preparation of the official translation into the Slovak language) is in the
proper form for its enforcement in the courts of the Slovak Republic.

4.
Non-conflict. The execution by the Company of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; or (ii)
the constitutional documents of the Company referred to in paragraphs 2(a) to
(c) of the section "Documents" above.

5.
Consents. No authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations or other requirements of governmental, judicial or
public bodies and authorities of the Slovak Republic are required in connection
with the Company’s entry into or performance of the Agreement, or for its
validity or enforceability against the Company.

6.
No immunity. Neither the Company nor any of its assets located in the Slovak
Republic enjoys any right of immunity from suit, attachment prior to judgment or
other legal process in respect of its obligations under the Agreement.

7.
Stamp duties. Except for court fees and sworn translators' fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.

8.
Governing law. The choice of English law as the governing law of:

(b)
the Agreement would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No. 593/2008 of 17
June 2008 on the law applicable to contractual obligations (Rome I) and provided
that the relevant contractual obligation is within the scope of and the choice
is permitted by Rome I; and

(c)
any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of the Slovak Republic
subject to and in accordance with Regulation (EC) No 864/2007 of 11 July 2007
(Rome II) and provided that the relevant non-contractual obligation is within
the scope of and the choice is permitted by Rome II.

9.
Submission to jurisdiction. The submission by the Company to the jurisdiction of
English courts will be recognised as a valid and binding submission to
jurisdiction in respect of the Agreement.


104

--------------------------------------------------------------------------------



10.
Enforcement of foreign judgments. A judgment duly obtained in the English courts
or the Slovak courts, as applicable, shall be recognised and enforced in the
Slovak Republic subject to and in accordance with the Regulation (EU) No.
1215/2012 of the European Parliament and of the Council of 12 December 2012 on
jurisdiction and the recognition and enforcement of judgments in civil and
commercial matters (recast).

11.
Foreign currency judgments. A judgment duly obtained in the courts of England in
respect of the Agreement given in US Dollars or euros and being enforced in the
Slovak Republic in US Dollars or euros respectively, would be implemented in US
Dollars or euros respectively.

QUALIFICATIONS
The qualifications to which this opinion is subject are as follows:
(a)
The validity, enforceability and effectiveness against the Company of the
Agreement, are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors' rights generally. Without limiting the generality of the
foregoing, any liability of the Company, which liability at any time throughout
its existence was, is or becomes owed by the Company to a person that is or was
at any time in the past an "affiliated party (in Slovak: spriaznená osoba)" of
the Company within the meaning of section 9 of the Slovak Bankruptcy Act (the
related-party liability), (i) will be in the bankruptcy proceedings in the
Slovak Republic relating to the assets of the Company automatically and fully
subordinated to the liabilities owed by the Company to its unaffiliated
creditors, and such related-party liability will not be satisfied in the
bankruptcy proceedings (in full or in part) before full satisfaction of all
other unsubordinated liabilities of the Company registered in said bankruptcy
proceedings and (ii) may not be in the restructuring proceedings in the Slovak
Republic relating to the assets of the Company satisfied in the same or better
manner than any other unsubordinated liability owed by the Company to its
unaffiliated creditors registered in said restructuring proceedings.

(b)
References in this opinion to the term "enforceable" mean that each obligation
or document is of a type and form which the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, restructuring, liquidation,
forced administration, any statutes of limitation and lapse of time or other
laws affecting generally the enforcement of creditors' rights.

(c)
Any subsidies or other funds obtained from the state budget or from the budget
of European Union or any assets purchased from funds originated from the state
budget or from the budget of European Union are immune from attachment and from
execution and would not be available to creditors in any enforcement
proceedings.

(d)
Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:

(i)
if a foreign exchange emergency (in Slovak: núdzový stav v devízovom
hospodárstve) is declared by the Government of the Slovak Republic, payments in
foreign currency or abroad generally may be suspended for the duration of such
emergency (not to exceed three months at any one time); and


105

--------------------------------------------------------------------------------



(ii)
transactions: (i) between Slovak foreign exchange residents (such as the
Company) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.

(e)
The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

(f)
Slovak courts may not give effect to any indemnity for legal costs incurred by a
litigant in proceedings before Slovak courts.

(g)
There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Agreement states to
be so treated.

(h)
Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

GENERAL
This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without the extensive
comparative law analysis which would not be appropriate for an opinion of this
kind.
This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein. This
opinion is issued in understanding that we have no duty to notify any addressees
of this opinion or any other person of any changes in Slovak law or its
interpretation after the date of this opinion.
This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility or as required by law or regulation.
Yours faithfully,
[    ]


Allen & Overy Bratislava, s.r.o.

106

--------------------------------------------------------------------------------



SCHEDULE 9    
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

107

--------------------------------------------------------------------------------



PART 1    
FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION
To:    [FACILITY AGENT] as Facility Agent
From:    [The Lender]
Dated:    
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)


1.
We refer to paragraph (b) of Clause 28.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Affiliates of the Company) of the Agreement. Terms
defined in the Agreement have the same meaning in this notice unless given a
different meaning in this notice.

2.
We have entered into a Notifiable Debt Purchase Transaction.

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to our Commitment amounting to €[l].

[Lender]
By:

108

--------------------------------------------------------------------------------










109

--------------------------------------------------------------------------------



PART 2    
FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION /
NOTIFIABLE DEBT PURCHASE TRANSACTION CEASING TO BE WITH SPONSOR AFFILIATE
To:    [FACILITY AGENT] as Facility Agent
From:    [The Lender]
Dated:    
U. S. Steel Košice, s.r.o. - €200,000,000 Credit Agreement
dated 22 February 2016 (the Agreement)
1.
We refer to paragraph (c) of Clause 28.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Affiliates of the Company) of the Agreement. Terms
defined in the Agreement have the same meaning in this notice unless given a
different meaning in this notice.

2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [l] has [terminated]/[ceased to be with an
Affiliate of the Company].* 

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to our Commitment amounting to €[l].

[Lender]
By:



110

--------------------------------------------------------------------------------



Signatories
U. S. Steel Košice, s.r.o. as Company


By:/s/ M. T. Lewis


By:/s/ Martin Pitorák
Name:Matthew T. Lewis
Name:Martin Pitorák
Title:Company Executive
Title:Company Executive



COMMERZBANK Aktiengesellschaft, poboèka zahraniènej banky, Bratislava as
Mandated Lead Arranger


By:/s/ Peter Dávid


By:/s/ Štefan Košlar
Name:Mgr. Peter Dávid
Name:Ing. Štefan Košlar
Title:Vedúci poboèky zahranièenj banky
Director
Title:Vice President



ING Bank N.V., poboèka zahraniènej banky as Mandated Lead Arranger


By:/s/ Ján Solivaj


By:/s/ Peter Kŏvér
Name:Ján Solivaj
Name:Peter Kŏvér
Title:Director, Corporate Lending
Title:Vice President, Corporate Clients



Slovenská sporite¾òa, a.s. as Mandated Lead Arranger


By:/s/ Dušan Devera


By:/s/ Mikuláš Marŏnek
Name:Dušan Devera
Name:Mikuláš Marŏnek
Title:Senior Relationship Manager
Large corporate clients
Title: Relationship Manager
Large corporate clients



Komerèní banka, a.s., poboèka zahraniènej banky as Mandated Lead Arranger


By:/s/ Pavol Compel


By:/s/ René Kaèmarèik
Name:Ing. Pavol Compel
Name:René Kaèmarèik
Title:Deputy Foreign Bank
Branch Director
Title:Relationship Manager



Citibank Europe plc, poboèka zahraniènej banky as Lead Arranger


By:/s/ Peter Sobŏtka


By:/s/ Branislav Sandtner
Name:Peter Sobŏtka
Name:Branislav Sandtner
Title:na základe pinej moci
Title:Prokurista




111

--------------------------------------------------------------------------------



COMMERZBANK Aktiengesellschaft, poboèka zahraniènej banky, Bratislava as
Original Lender


By:/s/ Peter Dávid


By:/s/ Štefan Košlar
Name:Mgr. Peter Dávid
Name:Ing. Štefan Košlar
Title:Vedúci poboèky zahranièenj banky
Director
Title:Vice President



ING Bank N.V., poboèka zahraniènej banky as Original Lender


By:/s/ Ján Solivaj


By:/s/ Peter Kŏvér
Name:Ján Solivaj
Name:Peter Kŏvér
Title:Director, Corporate Lending
Title:Vice President, Corporate Clients



Slovenská sporite¾òa, a.s. as Original Lender


By:/s/ Dušan Devera


By:/s/ Mikuláš Marŏnek
Name:Dušan Devera
Name:Mikuláš Marŏnek
Title:Senior Relationship Manager
Large corporate clients
Title: Relationship Manager
Large corporate clients



Komerèní banka, a.s., poboèka zahraniènej banky as Original Lender


By:/s/ Pavol Compel


By:/s/ René Kaèmarèik
Name:Ing. Pavol Compel
Name:René Kaèmarèik
Title:Deputy Foreign Bank
Branch Director
Title:Relationship Manager



Citibank Europe plc, poboèka zahraniènej banky as Original Lender


By:/s/ Peter Sobŏtka


By:/s/ Branislav Sandtner
Name:Peter Sobŏtka
Name:Branislav Sandtner
Title:na základe pinej moci
Title:Prokurista



Commerzbank International S.A. as Facility Agent


By:/s/ Brigitte Debiol


By:/s/ Andreas Lauer
Name:Brigitte Debiol
Name:Andreas Lauer
Title:
Title:Assistant Vice President




112